Exhibit 10.1


SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.








--------------------------------------------------------------------------------


Exhibit 10.1


TABLE OF CONTENTS


 
 
Page
ARTICLE I DEFINED TERMS
 
1
 
 
 
ARTICLE II PARTNERSHIP FORMATION AND IDENTIFICATION
 
13
2.01    Formation.
 
13
2.02    Name, Office and Registered Agent.
 
13
2.03    Partners
 
13
2.04    Term and Dissolution
 
13
2.05    Filing of Certificate and Perfection of Limited Partnership.
 
14
2.06    Partnership Interests.
 
14
 
 
 
ARTICLE III BUSINESS OF THE PARTNERSHIP
 
15
 
 
 
ARTICLE IV CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS
 
15
4.01    Capital Contributions.    
 
15
4.02    Additional Capital Contributions and Issuance of Additional Partnership
Interests.
 
15
4.03    Additional Funding.
 
25
4.04    Capital Accounts
 
25
4.05    Percentage Interests.    
 
26
4.06    No Interest on Contributions.    
 
26
4.07    Return of Capital Contributions.
 
26
4.08    No Third-Party Beneficiary.    
 
26
 
 
 
ARTICLE V PROFITS AND LOSSES; DISTRIBUTIONS
 
27
5.01    Allocation of Profit and Loss.    
 
27
5.02    Distribution of Cash.    
 
31
5.03    REIT Distribution Requirements.    
 
33
5.04    No Right to Distributions In Kind.
 
33
5.05    Limitations of Return of Capital Contributions.
 
33
5.06    Distributions Upon Liquidation.
 
33
5.07    Substantial Economic Effect.    
 
33
 
 
 
ARTICLE VI RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
 
33
6.01    Management of the Partnership.
 
33
6.02    Delegation of Authority.
 
36
6.03    Indemnification and Exculpation of Indemnitees.
 
36
6.04    Liability of the General Partner.
 
37
6.05    Reimbursement of General Partner.
 
38






--------------------------------------------------------------------------------

Exhibit 10.1


6.06    Outside Activities    
 
38
6.07    Employment or Retention of Affiliates.
 
39
6.08    General Partner Participation.    
 
39
6.09    Title to Partnership Assets.
 
39
6.10    Miscellaneous.
 
40
 
 
 
ARTICLE VII CHANGES IN GENERAL PARTNER
 
40
7.01    Transfer of the General Partner's Partnership Interest.
 
40
7.02    Effect of Bankruptcy Withdrawal Death or Dissolution of a General
Partner.
 
41
7.03    Removal of a General Partner.
 
41
 
 
 
ARTICLE VIII RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
 
43
8.01    Management of the Partnership.
 
43
8.02    Power of Attorney.
 
43
8.03    Limitation on Liability of Limited Partners.    
 
43
8.04    Ownership by Limited Partner of Corporate General Partner or Affiliate.
 
43
8.05    Redemption Right.
 
43
 
 
 
ARTICLE IX TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
 
45
9.01    Purchase for Investment.
 
45
9.02    Restrictions on Transfer of Limited Partnership Interests.
 
46
9.03    Admission of Substitute Limited Partner.
 
47
9.04    Rights of Assignees of Partnership Interests.    
 
48
9.05    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner.
 
48
9.06    Joint Ownership of Interests.    
 
48
9.07    Transfer of Limited Partnership Interests of CatchMark LP Holder, LLC
 
49
 
 
 
ARTICLE X BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
 
50
10.01    Books and Records.
 
50
10.02    Custody of Partnership Funds; Bank Accounts.
 
50
10.03    Fiscal and Taxable Year.
 
50
10.04    Annual Tax Information and Report.    
 
50
10.05    Partnership Representative; Tax Elections; Special Basis Adjustments.
 
51
10.06    Reports to Limited Partners.
 
51
 
 
 
ARTICLE XI AMENDMENT OF AGREEMENT; MERGER
 
52
 
 
 
ARTICLE XII GENERAL PROVISIONS
 
53
12.01    Notices.
 
53






--------------------------------------------------------------------------------

Exhibit 10.1


12.02    Survival of Rights.
 
53
12.03    Additional Documents.
 
53
12.04    Severability.    
 
53
12.05    Entire Agreement.
 
53
12.06    Pronouns and Plurals    
 
53
12.07    Headings.    
 
53
12.08    Counterparts.    
 
53
12.09    Governing Law.
 
53



Exhibits
Exhibit A Partnership Units
Exhibit B Form of Certificate of Ownership of Partnership Interest
Exhibit C Notice of Redemption Right
Exhibit D-1 Notice of Election by Partner to Convert LTIP Units into Common
Units
Exhibit D-2 Notice of Election to Force Conversion of LTIP Units into Common
Units













--------------------------------------------------------------------------------


Exhibit 10.1


SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.
This Second Amended and Restated Agreement of Limited Partnership is entered
into as of October 31, 2018 between CatchMark Timber Trust, Inc., formerly known
as Wells Timberland REIT, Inc., as General Partner, and CatchMark LP Holder,
LLC, as Limited Partner, and supersedes and replaces the Amended and Restated
Agreement of Limited Partnership dated as of October 25, 2013, as amended.
RECITALS
WHEREAS, CatchMark Timber Operating Partnership, L.P., formerly known as Wells
Timberland Operating Partnership, L.P. (the “Partnership”), was formed as a
limited partnership under the laws of the State of Delaware, pursuant to a
Certificate of Limited Partnership filed with the Office of the Secretary of
State of the State of Delaware effective as of November 9, 2005, and amended on
November 16, 2006; and
WHEREAS, the parties desire to enter into this Second Amended and Restated
Agreement of Limited Partnership to make the modifications set out in this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINED TERMS
The following defined terms used in this Agreement shall have the meanings
specified below:
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
“Additional Funds” has the meaning set forth in Section 4.03 hereof.
“Additional Securities” means any (1) shares of stock of the General Partner now
or hereafter authorized or reclassified that have dividend rights, or rights
upon liquidation, winding up and dissolution, that are superior or prior to the
REIT Shares (“Preferred Shares”), (2) REIT Shares (other than REIT shares issued
in connection with an exchange pursuant to Section 8.05 hereof), (3) shares of
stock of the General Partner now or hereafter authorized or reclassified that
have dividend rights, or rights upon liquidation, winding up and dissolution,
that are junior in rank to the REIT Shares (“Junior Shares”) and (4) (i) rights,
options, warrants or convertible or exchangeable securities having the right to
subscribe for or purchase or otherwise acquire REIT Shares, Preferred Shares or
Junior Shares, or (ii) indebtedness issued by the General Partner that provides
any of the


1

--------------------------------------------------------------------------------

Exhibit 10.1


rights described in clause (4)(i) of this definition (any such securities
referred to in clause (4)(i) or (ii) of this definition, “New Securities”).
“Adjusted Capital Account” means, with respect any Partner, the Capital Account
of such Partner as of the end of each Partnership taxable year or other
allocation period (i) increased by any amounts which such Partner is obligated
to restore pursuant to any provision of this Agreement or is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) and
the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(g)(5) and (ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership taxable year or other allocation period.
“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; provided, however, that
Administrative Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to Properties or
partnership interests in a Subsidiary Partnership that are owned by the General
Partner directly.
“Affiliate” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner or trustee of such Person or any Person controlling,
controlled by or under common control with such Person (excluding trustees and
persons serving in similar capacities who are not otherwise an Affiliate of such
Person). For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities or
partnership interests or otherwise.
“Aggregate Share Ownership Limit” has the meaning set forth in the Articles of
Incorporation.
“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner.
“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended or restated from time to time.


2

--------------------------------------------------------------------------------

Exhibit 10.1


“Articles of Incorporation” means the Articles of Incorporation of the General
Partner filed with the Maryland State Department of Assessments and Taxation, as
amended or restated from time to time.
“Book-Up Target” for an LTIP Unit means (i) initially, the excess of the Common
Unit Economic Balance as determined on the date such LTIP Unit was granted over
the Capital Contribution, if any, made by such LTIP Unit Limited Partner with
respect to such LTIP Unit and (ii) thereafter, as of any determination date, the
remaining amount required to be allocated to such LTIP Unit for the Economic
Capital Account Balance, to the extent attributable to such LTIP Unit, to be
equal to the Common Unit Economic Balance. Notwithstanding the forgoing, the
Book-Up Target shall be zero for any LTIP Unit for which the Economic Capital
Account Balance attributable to such LTIP Unit has at any time reached an amount
equal to the Common Unit Economic Balance determined as of such time.
“Capital Account” has the meaning set forth in Section 4.04(a) hereof.
“Capital Contribution” means, with respect to any Partner, the total amount of
cash, cash equivalents, and the Agreed Value of any Property or other asset
contributed to the Partnership by such Partner pursuant to the terms of the
Agreement. Any reference to the Capital Contribution of a Partner shall include
the Capital Contribution made by a predecessor holder of the Partnership
Interest of such Partner.
“Capital Transaction” has the meaning set forth in Section 4.02(c)(xiii)(A).
“Carrying Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(i)    The initial Carrying Value of any asset contributed to the Partnership
shall be the gross fair market value of such asset, as agreed by the
Contributing Partner and the General Partner.
(ii)    The Carrying Values of all Partnership assets shall be adjusted to equal
their respective gross fair market values, as determined by the General Partner
using such reasonable method of valuation as it may adopt immediately prior to
the following events:
(A)    the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution
or the provision of services to or for the benefit of the Partnership, if the
General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;
(B)    the distribution by the Partnership to a Partner of more than a de
minimis amount of property as consideration for an interest in the Partnership,
if the General Partner reasonably determines that such adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners in the
Partnership;


3

--------------------------------------------------------------------------------

Exhibit 10.1


(C)    the liquidation of the Partnership within the meaning of Regulations
Section 1.704- 1(b)(2)(ii)(g);
(D)    the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner of the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; and
(E)    at such other times as the General Partner shall reasonably deem
necessary or advisable if permitted by, or required to comply with, Regulations
Sections 1.704-1(b) and 1.704-2. The General Partner may appraise, or obtain
appraisals of, the Partnership’s Properties annually in the absence of other
events described in paragraphs (A) – (D) requiring adjustments to Carrying Value
and may make adjustments to the Carrying Value of Partnership Properties based
on such appraisals.
(iii)    The Carrying Value of a Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution,
as agreed by the distributee and the General Partner.
(iv)    The Carrying Values of Partnership assets shall be adjusted to reflect
any adjustments to the adjusted basis of such assets pursuant to Code Section
734(b) or 743(b), but only to the extent that such adjustments are taken into
account in determining Capital Accounts pursuant to Regulations Section
1.704-1(b)(2)(iv)(m); provided, however, that Carrying Values shall not be
adjusted pursuant to this clause (iv) to the extent that the General Partner
reasonably determines that an adjustment pursuant to clause (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (iv).
(v)    If the Carrying Values of a Partnership asset has been determined or
adjusted pursuant to clause (i), (ii), or (iv) above, such Carrying Values shall
thereafter be adjusted by Depreciation.
“Cash Amount” means an amount of cash per Common Unit equal to the Value of the
REIT Shares Amount on the date of receipt by the General Partner of a Notice of
Redemption divided by the number of Common Units tendered for redemption.
“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.


4

--------------------------------------------------------------------------------

Exhibit 10.1


“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Share Ownership Limit” has the meaning set forth in the Articles of
Incorporation.
“Common Shares” has the meaning set forth in the definition of “Additional
Securities” contained herein.
“Common Unit” means a Partnership Units that is designated as a Common Unit of
the Partnership.
“Common Unit Economic Balance” means (i) the Capital Account balance of the
General Partner with respect to its ownership of Common Units, plus the amount
of the General Partner’s share of any Partner Minimum Gain or Partnership
Minimum Gain, in either case to the extent attributable to the General Partner’s
ownership of Common Units and computed on a hypothetical basis after taking into
account all allocations through the date on which any allocation is made under
Section 5.01(g)(ii), divided by (ii) the number of the General Partner’s Common
Units.
“Constituent Person” has the meaning set forth in Section 4.02(c)(xiii)(B).
“Conversion Factor” means 1.0; provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and; provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Redemption after the record date,
but prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Redemption immediately prior to the record date for
such dividend, distribution, subdivision or combination.
“Defaulting Limited Partner” has the meaning set forth in Section 5.02(c).


5

--------------------------------------------------------------------------------

Exhibit 10.1


“Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.
“Economic Capital Account Balance” with respect to a Partner means an amount
equal to its Capital Account balance, plus the amount of its share of any
Partner Minimum Gain or Partnership Minimum Gain.
“Event of Bankruptcy” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debtor
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
“General Partner” means CatchMark Timber Trust, Inc., a Maryland corporation,
and any Person who becomes a substitute General Partner as provided herein, and
any of their successors as General Partner.
“General Partner Loan” has the meaning set forth in Section 5.02(c).
“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest.
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner, or a director, officer or employee of the General
Partner or the Partnership, and (ii) such other Persons (including Affiliates of
the General Partner or the Partnership) as the General Partner may designate
from time to time, in its sole and absolute discretion.
“Independent Director” means a director of the General Partner who is not an
officer or employee of the General Partner, any Affiliate of an officer or
employee or any Affiliate of (i) any lessee of any property of the General
Partner or any Subsidiary of the General Partner, (ii) any Subsidiary of the
General Partner, or (iii) any partnership that is an Affiliate of the General
Partner.


6

--------------------------------------------------------------------------------

Exhibit 10.1


“Ineligible Unit” has the meaning given to such term in Section 5.01(g)(ii)(A).
“Lender” means any lender to the Partnership (or any affiliate of the
Partnership), or any agent acting on such lender’s behalf (or its designee).
“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, including an LTIP Unit Limited Partner, and any Person who
becomes a Substitute or Additional Limited Partner, in such Person’s capacity as
a Limited Partner in the Partnership.
“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.
“Liquidating Gains” means any net gain realized in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership
(including upon the occurrence of any event of liquidation of the Partnership),
including but not limited to net gain realized in connection with an adjustment
to the book value of Partnership assets pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(f).
“Liquidating Losses” means any net loss realized in connection with the actual
or hypothetical sale of all or substantially all of the assets of the
Partnership (including upon the occurrence of any event of liquidation of the
Partnership), including but not limited to net loss realized in connection with
an adjustment to the book value of Partnership assets pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(f).
“Listed” means, with respect to REIT Shares, such shares are listed or admitted
to trading on any national securities exchange.
“Loan Document” means any loan agreement, or pledge, hypothecation or other
collateral or security agreement entered into, or guaranteed by, the Partnership
or any affiliate of the Partnership.
“LTIP Conversion Factor” has the meaning set forth in Section 4.02(c)(ix)(A).
“LTIP Conversion/Redemption Trigger Event” has the meaning given to such term in
Section 4.02(c)(ix)(D).
“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit having
the rights, powers, privileges, restrictions, qualifications and limitations set
forth elsewhere in this Agreement in respect of the LTIP Unit Limited Partner.
LTIP Units may be designated as Vested LTIP Units or Unvested LTIP Units
pursuant to the documentation pursuant to which such LTIP Unit is issued.
“LTIP Unit Conversion Date” has the meaning set forth in Section 4.02(c)(ix)(C).
“LTIP Unit Conversion Notice” has the meaning set forth in Section
4.02(c)(ix)(C).
“LTIP Unit Conversion Right” has the meaning set forth in Section
4.02(c)(ix)(A).


7

--------------------------------------------------------------------------------

Exhibit 10.1


“LTIP Unit Forced Conversion” has the meaning set forth in Section
4.02(c)(x)(B).
“LTIP Unit Forced Conversion Notice” has the meaning set forth in Section
4.02(c)(x)(B).
“LTIP Unit Limited Partner” means any Person that holds LTIP Units and is named
as an LTIP Unit Limited Partner in the books and records of the Partnership.
“New Securities” has the meaning set forth in the definition of “Additional
Securities” contained herein.
“Nonrecourse Deduction” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Partnership Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(c).
“Nonrecourse Liability” has the meaning provided in Regulations Section
1.704(b)(3).
“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit C hereto.
“OP Unitholders” means all holders of Partnership Interests other than any
holder of a Partnership Interest whose interest is represented solely by
Preferred Partnership Units.
“Partner” means any General Partner or Limited Partner.
“Partner Nonrecourse Debt” has the meaning provided in Regulations Section
1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Deductions” has the meaning provided in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with Regulations Sections 1.704-2(i)(2).
“Partnership” means CatchMark Timber Operating Partnership, L.P., a Delaware
limited partnership.
“Partnership Interest” means an ownership interest in the Partnership of either
a Limited Partner or the General Partner and includes any and all benefits to
which the holder of such a Partnership Interest may be entitled as provided in
this Agreement, together with all obligations of such Person to comply with the
terms and provisions of this Agreement. There may be one or more classes of
Partnership Interests as provided in Section 4.02. A Partnership Interest may be
expressed as a number of Partnership Units. Unless otherwise expressly provided
for by the General Partner at the time of the original issuance of any
Partnership Interests, all Partnership Interests (whether


8

--------------------------------------------------------------------------------

Exhibit 10.1


of a Limited Partner or a General Partner) shall be of the same class. The
Partnership Interests represented by the Common Units, the LTIP Units and the
Preferred Units are the only Partnership Interests, and each such type of unit
is a separate class of Partnership Interest for all purposes of this Agreement.
“Partnership Loan” has the meaning set forth in Section 5.02(c).
“Partnership Minimum Gain” has the meaning provided in Regulations Sections
1.704-2(b)(2) and 1.704-2(d), and the amount of Partnership Minimum Gain, as
well as any net increase or decrease in Partnership Minimum Gain, for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its shareholders of some or all of its portion of
such distribution.
“Partnership Representative” has the meaning provided in Section 6223 of the
Code.
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder (including Common Units, LTIP Units
and Preferred Units). The allocation of Partnership Units among the Partners
shall be as set forth on Exhibit A, as may be amended from time to time.
“Partnership Unit Designation” has the meaning set forth in Section 4.02(a)(i).
“Partnership Year” shall mean the Partnership’s taxable year or any shorter
period for which Partnership profits and losses are allocated.
“Pledged General Partnership Collateral” has the meaning set forth in Section
7.01(a).
“Pledged Limited Partnership Collateral” has the meaning set forth in Section
9.07(a).
“Percentage Interest” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Common Units owned by a Partner
by the total number of Common Units then outstanding. The Percentage Interest of
each Partner shall be as set forth on Exhibit A, as may be amended from time to
time.
“Person” means any individual, partnership, corporation, joint venture, trust or
other entity.
“Preferred Shares” has the meaning set forth in the definition of “Additional
Securities” contained herein.
“Preferred Unit” means any Partnership Unit issued after the date of this
Agreement pursuant to Section 4.02 that is designated as a Preferred Unit.


9

--------------------------------------------------------------------------------

Exhibit 10.1


“Profit” and “Loss” means, for each Partnership Year or other applicable period,
an amount equal to the Partnership’s taxable income or loss for such Partnership
Year, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:
(i)Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Profit and Loss pursuant to this
definition of “Profit” and “Loss” shall be added to such taxable income or loss;
(ii)    Any expenditures of the Partnership described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profit or Loss pursuant to this definition of “Profit” and “Loss”
shall be subtracted from such taxable income or loss;
(iii)    In the event the Carrying Value of any Partnership asset is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of Carrying Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profit and Loss;
(iv)    Gain or loss resulting from any disposition of Partnership Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Carrying Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Carrying Value;
(v)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Partnership Year or other
period;
(vi)    To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Section 743(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv) to be taken into account in determining
Capital Accounts as a result of a distribution other than in liquidation of a
Partner’s interest in the Partnership, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profit or Loss; and
(vii)    Notwithstanding any other provision of this definition of “Profit” and
“Loss”, any items that are specially allocated pursuant to Section 5.1(a),
5.1(c), or 5.1(d) hereof shall not be taken into account in computing Profits or
Losses. The amounts of the items of Partnership income, gain, loss, or deduction
available to be specially allocated pursuant to Sections 5.1(a), 5.1(c) and
5.1(d) hereof shall be determined by applying rules analogous to those set forth
in subparagraphs (i) through (vi) above.
“Property” means any timberland or related property or other investment in which
the Partnership holds an ownership interest.


10

--------------------------------------------------------------------------------

Exhibit 10.1


“Redeeming Partner” has the meaning set forth in Section 8.05(a) hereof.
“Redemption Amount” means either the Cash Amount or the REIT Shares Amount, as
selected by the General Partner in its sole and absolute discretion pursuant to
Section 8.05(b) hereof.
“Redemption Right” has the meaning set forth in Section 8.05(a) hereof.
“Regulations” means the Federal income tax regulations issued under the Code, as
amended and as hereafter amended from time to time. Reference to any particular
provision of the Regulations shall mean that provision of the Regulations on the
date hereof and any successor provision of the Regulations.
“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.
“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any public offering and registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General Partner, (iv) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the General Partner with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any 401(k) plan,
incentive plan, bonus plan or other plan providing for compensation for the
employees of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuing or redemption of Partnership Interests,
and (viii) all other operating or administrative costs of the General Partner
incurred in the ordinary course of its business on behalf of or in connection
with the Partnership.
“REIT Share” means a share of common stock, par value $0.01 per share, of the
General Partner (or successor entity, as the case may be).
“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for exchange by a Redeeming Partner,
multiplied by the Conversion Factor as adjusted to and including the Specified
Redemption Date; provided that in the event the General Partner issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the shareholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Redemption Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount of
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights.


11

--------------------------------------------------------------------------------

Exhibit 10.1


“Restriction Notice” has the meaning set forth in Section 8.05(e).
“Securities Act” means the Securities Act of 1933, as amended.
“Service” means the Internal Revenue Service.
“Specified Redemption Date” means the first business day of the month that is at
least 60 business days after the receipt by the General Partner of the Notice of
Redemption.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“Subsidiary Partnership” means any partnership of which the partnership
interests therein are owned by the General Partner or a wholly owned subsidiary
of the General Partner.
“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.
“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” contained herein.
“Target Balance” has the meaning set forth in Section 5.01(g)(ii)(A).
“Transfer” has the meaning set forth in Section 9.02(a) hereof.
“UCC” has the meaning set forth in Section 2.06(a).
“Unvested LTIP Unit” has the meaning set forth in Section 4.02(c)(iii).
“Value” means with respect to any security, the average of the daily market
price of such security for the ten consecutive trading days immediately
preceding the date of such valuation. The market price for each such trading day
shall be: (i) if the security is Listed, the closing sale price, regular way, on
such day, or if no such sale takes place on such day, the average of the closing
bid and asked prices, regular way, on such day, (ii) if the security is not
Listed, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or
(iii) if the security is not Listed and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten days prior to the date in question)
for which prices have been so reported; provided that if there are no bid and
asked prices reported during the ten days prior to the date in question, the
value of the security shall be determined by the General Partner acting in good
faith on the basis of such quotations and other information as it considers, in
its reasonable judgment, appropriate. In the event the security includes any
additional rights, then the value of such rights


12

--------------------------------------------------------------------------------

Exhibit 10.1


shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate.
“Vested LTIP Unit” has the meaning set forth in Section 4.02(c)(iii).
“Vesting Agreement” has the meaning set forth in Section 4.02(c)(iii).
ARTICLE II    
PARTNERSHIP FORMATION AND IDENTIFICATION
2.01    Formation. The parties to this Agreement hereby agree to continue the
Partnership pursuant to the Act and upon the terms and conditions set forth in
this Agreement.
2.02    Name, Office and Registered Agent. The name of the Partnership is
CatchMark Timber Operating Partnership, L.P. The specified office and place of
business of the Partnership shall be 5 Concourse Parkway, Suite 2325, Atlanta,
Georgia 30328. The General Partner may at any time change the location of such
office, provided the General Partner gives notice to the Partners of any such
change. The name and address of the Partnership’s registered agent is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801. The sole duty of the registered
agent as such is to forward to the Partnership any notice that is served on him
as registered agent.
2.03    Partners.
(a)    The General Partner of the Partnership is CatchMark Timber Trust, Inc., a
Maryland corporation. Its principal place of business is the same as that of the
Partnership.
(b)    The Limited Partners are those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.
2.04    Term and Dissolution
(a)    The term of the Partnership shall continue in full force and effect until
December 31, 2053, except that the Partnership shall be dissolved upon the first
to occur of any of the following events:
(i)    The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;
(ii)    The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall


13

--------------------------------------------------------------------------------

Exhibit 10.1


continue, unless sooner dissolved under the provisions of this Agreement, until
such time as such note or notes are paid in full);
(iii)    The exchange of all Limited Partnership Interests (other than any of
such interests held by the General Partner or Affiliates of the General
Partner); or
(iv)    The election by the General Partner that the Partnership should be
dissolved.
(b)    Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof), the General
Partner (or its trustee, receiver, successor or legal representative) shall
amend or cancel the Certificate and liquidate the Partnership’s assets and apply
and distribute the proceeds thereof in accordance with Section 5.06 hereof.
Notwithstanding the foregoing, the liquidating General Partner may either (i)
defer liquidation of, or withhold from distribution for a reasonable time, any
assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.
2.05    Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership any and all amendments to the Certificate and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.
2.06    Partnership Interests.
(a)    Each Partnership Interest in the Partnership shall constitute a
“security” within the meaning of, and governed by, (i) Article 8 of the Uniform
Commercial Code (including Section 8-102(a)(15) thereof) as in effect from time
to time in the State of Delaware (the “UCC”), and (ii) Article 8 of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.
(b)    The Partnership Interests in the Partnership shall be evidenced by
certificates in the form attached hereto as Exhibit B, and each such certificate
shall be executed by the General Partner on behalf of the Partnership. On the
date hereof, certificates are being issued to (i) the General Partner, the sole
general partner, evidencing its 49,026,621 Common Units, and (ii) the Limited
Partner, the sole limited partner evidencing its existing 200 Common Units in
the Partnership.
(c)    The Partnership shall maintain books for the purpose of registering the
transfer of Partnership Interests. A transfer of a Partnership Interest in the
Partnership shall be effected by the Partnership’s registering the transfer upon
delivery of an endorsed certificate representing the Partnership Interest being
transferred.


14

--------------------------------------------------------------------------------

Exhibit 10.1


(d)    Notwithstanding any provision of this Agreement to the contrary, to the
extent that any provision of this Agreement is inconsistent with any
non-waivable provision of Article 8 of the Uniform Commercial Code as in effect
in the State of Delaware, such provision of Article 8 of the UCC shall control.


ARTICLE III    
BUSINESS OF THE PARTNERSHIP
The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act; provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to qualify as a REIT, unless the General Partner otherwise ceases to
qualify as a REIT, (ii) to enter into any partnership, joint venture or other
similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged in any of the foregoing and (iii) to do anything
necessary or incidental to the foregoing. In connection with the foregoing, and
without limiting the General Partner’s right in its sole and absolute discretion
to cease qualifying as a REIT, the Partners acknowledge that the General
Partner’s current status as a REIT and the avoidance of income and excise taxes
on the General Partner inures to the benefit of all the Partners and not solely
to the General Partner. Notwithstanding the foregoing, the Limited Partners
agree that the General Partner may terminate its status as a REIT under the Code
at any time to the full extent permitted under the Articles of Incorporation.
The General Partner shall also be empowered to do any and all acts and things
necessary or prudent to ensure that the Partnership will not be classified as a
“publicly traded partnership” for purposes of Section 7704 of the Code.
ARTICLE IV    
CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS
4.01    Capital Contributions. The Capital Contributions and Partnership Units
of each Partner are set forth on Exhibit A, as the same shall be amended from
time to time by the General Partner to the extent necessary to reflect
accurately sales, exchanges or other Transfers, redemptions, Capital
Contributions, the issuance of additional Partnership Units, or similar events
having an effect on a Partner’s ownership of Partnership Units.
4.02    Additional Capital Contributions and Issuance of Additional Partnership
Interests. Except as provided in this Section 4.02 or in Section 4.03, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.02.
(a)    Issuances of Additional Partnership Interests.
(i)    General. The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests in the form of
Partnership Units for any Partnership purpose at any time or from time to time,
to the Partners (including the General Partner)


15

--------------------------------------------------------------------------------

Exhibit 10.1


or to other Persons for such consideration and on such terms and conditions as
shall be established by the General Partner in its sole and absolute discretion,
all without the approval of any Limited Partners. Any additional Partnership
Interests issued thereby may be issued in one or more classes, or one or more
series of any of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties, including
rights, powers and duties senior to Limited Partnership Interests, all as shall
be determined by the General Partner in its sole and absolute discretion and
without the approval of any Limited Partner, subject to Delaware law that cannot
be preempted by the terms hereof and as set forth in a written document
hereafter attached to and made an exhibit to this Agreement (each a “Partnership
Unit Designation”), including, without limitation, (i) the allocations of items
of Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, however, that no additional
Partnership Interests shall be issued to the General Partner unless:
(A)    (1) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares of or other interests in the General Partner, which
shares or interests have designations, preferences and other rights, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance with this Section 4.02 and
(2) the General Partner shall make a Capital Contribution to the Partnership in
an amount equal to the proceeds raised in connection with the issuance of such
shares of stock or other interests in the General Partner;
(B)    the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests
issued in exchange for property; or
(C)    the additional Partnership Interests are issued to all Partners in
proportion to their Percentage Interests.
In addition, the General Partner may acquire Partnership Interests from other
Partners pursuant to this Agreement. In the event that the Partnership issues
Partnership Interests pursuant to this Section 4.02(a), the General Partner
shall make such revisions to this Agreement (without any requirement of
receiving approval of the Limited Partners) as it deems necessary to reflect the
issuance of such additional Partnership Interests and any special rights,
powers, and duties associated therewith.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.
(ii)    Upon Issuance of Additional Securities. The General Partner shall not
issue any Additional Securities other than to all holders of REIT Shares,
Preferred Shares, Junior


16

--------------------------------------------------------------------------------

Exhibit 10.1


Shares or New Securities, as the case may be, unless (A) the General Partner
shall cause the Partnership to issue to the General Partner, as the General
Partner may designate, Partnership Interests or rights, options, warrants or
convertible or exchangeable securities of the Partnership having designations,
preferences and other rights, all such that the economic interests are
substantially similar to those of the Additional Securities, and (B) the General
Partner contributes the proceeds from the issuance of such Additional Securities
and from any exercise of rights contained in such Additional Securities,
directly and through the General Partner, to the Partnership; provided, however,
that the General Partner is allowed to issue Additional Securities in connection
with an acquisition of a property to be held directly by the General Partner,
but if and only if, such direct acquisition and issuance of Additional
Securities have been approved and determined to be in the best interests of the
General Partner and the Partnership by a majority of the Independent Directors.
Without limiting the foregoing, the General Partner is expressly authorized to
issue Additional Securities for less than fair market value, and to cause the
Partnership to issue to the General Partner corresponding Partnership Interests,
so long as (x) the General Partner concludes in good faith that such issuance is
in the best interests of the General Partner and the Partnership, including
without limitation, the issuance of REIT Shares and corresponding Partnership
Units pursuant to an employee share purchase plan providing for employee
purchases of REIT Shares at a discount from fair market value or employee stock
options that have an exercise price that is less than the fair market value of
the REIT Shares, either at the time of issuance or at the time of exercise, and
(y) the General Partner contributes all proceeds from such issuance to the
Partnership. For example, in the event the General Partner issues REIT Shares
for a cash purchase price and contributes all of the proceeds of such issuance
to the Partnership as required hereunder, the General Partner shall be issued a
number of additional Partnership Units equal to the product of (A) the number of
such REIT Shares issued by the General Partner, the proceeds of which were so
contributed, multiplied by (B) a fraction, the numerator of which is 100%, and
the denominator of which is the Conversion Factor in effect on the date of such
contribution.
(b)    Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make Capital Contributions to the Partnership of the proceeds therefrom;
provided that if the proceeds actually received and contributed by the General
Partner are less than the gross proceeds of such issuance as a result of any (i)
purchase price discount or (ii) selling commissions, dealer manager fees or
other expenses paid or incurred in connection with such issuance, then the
General Partner shall be deemed to have made Capital Contributions to the
Partnership in the aggregate amount of the gross proceeds of such issuance and
the Partnership shall be deemed simultaneously to have paid such offering
expenses in accordance with Section 6.05 hereof and in connection with the
required issuance of additional Partnership Units to the General Partner for
such Capital Contributions pursuant to Section 4.02(a) hereof.
(c)    Issuances of LTIP Units.
(i)    A class of Partnership Units in the Partnership designated as the “LTIP
Units” is hereby established. Except to the extent a capital contribution is
made with respect to an LTIP Unit, each LTIP Unit is intended to qualify as
“profits interests” in the Partnership. The number of LTIP Units that may be
issued shall not be limited; provided, however, that the Partnership


17

--------------------------------------------------------------------------------

Exhibit 10.1


shall not issue LTIP Units in excess of any restriction applicable at such time
imposed in any Loan Document. The General Partner, in its sole and absolute
discretion, is hereby authorized without the approval of the Limited Partners or
any other Person to cause the Partnership from time to time to issue to any
Person providing services to or for the benefit of the Partnership, which may
include Partners, LTIP Units. In connection with any such issuance, the General
Partner shall (i) determine the amount of the Capital Contribution (if any) to
be made in connection with such issuance and the manner in which such Capital
Contribution shall be made, and (ii) make such revisions to this Agreement as it
determines are appropriate to reflect the issuance of such LTIP Units. Upon the
issuance of LTIP Units, the holder of such LTIP Units shall be admitted to the
Partnership as an LTIP Unit Limited Partner upon furnishing to the General
Partner (A) evidence of acceptance in form satisfactory to the General Partner
and (B) such other documents or instruments as may be required in the discretion
of the General Partner in order to effect such Person’s admission as an LTIP
Unit Limited Partner. The admission of an LTIP Unit Limited Partner shall become
effective on the date upon which the name of such person is recorded by the
General Partner in the books and records of the Partnership.
(ii)    Ranking. Except as otherwise provided elsewhere in the Partnership
Agreement, the LTIP Units shall, with respect to distribution rights and rights
upon voluntary or involuntary liquidation, winding up or dissolution of the
Partnership, rank (i) on a parity with the Common Units; and (ii) junior to all
Partnership Units which rank senior to the Common Units.
(iii)    Vesting. LTIP Units may, in the sole discretion of the General Partner,
be issued subject to vesting, forfeiture and additional restrictions on transfer
pursuant to the terms of an award, vesting or other similar agreement (a
“Vesting Agreement”). The terms of any Vesting Agreement may be modified by the
General Partner from time to time in its sole discretion, subject to any
restrictions on amendment imposed by the relevant Vesting Agreement or by the
terms of any plan pursuant to which the LTIP Units are issued, if applicable.
LTIP Units that have vested and are no longer subject to forfeiture under the
terms of a Vesting Agreement are referred to as “Vested LTIP Units”; all other
LTIP Units are referred to as “Unvested LTIP Units.” Subject to the terms of any
Vesting Agreement, a holder of LTIP Units shall be entitled to transfer his or
her Vested LTIP Units to the same extent, and subject to the same restrictions
as holders of Common Units are entitled to transfer their Common Units pursuant
to Article VII.
(iv)    Forfeiture or Transfer of Unvested LTIP Units. Unless otherwise
specified in the relevant Vesting Agreement, upon the occurrence of any event
specified in a Vesting Agreement as resulting in either the forfeiture of any
LTIP Units, or the repurchase by the Partnership or the General Partner of LTIP
Units at a specified purchase price, then, upon the occurrence of the
circumstances resulting in such forfeiture or repurchase by the Partnership or
the General Partner, the relevant LTIP Units shall immediately, and without any
further action, be treated as cancelled and no longer outstanding for any
purpose, or as transferred to the Partnership or General Partner, as applicable.
Unless otherwise specified in the Vesting Agreement, no consideration or other
payment shall be due with respect to any LTIP Units that have been forfeited,
other than any distributions declared with a record date prior to the effective
date of the forfeiture.


18

--------------------------------------------------------------------------------

Exhibit 10.1


(v)    Legend. The books and records of the Partnership as maintained by the
General Partner or by its agent (or if applicable any certificate evidencing an
LTIP Unit) shall bear an appropriate notation or legend indicating that
additional terms, conditions and restrictions on transfer, including without
limitation those set forth in a Vesting Agreement, apply to LTIP Units.
(vi)    Distributions. The distributions to which holders of LTIP Units will be
entitled with respect to their LTIP Units will be determined in accordance with
the terms of this Agreement, including, without limitation, Article V; provided,
however, if the Vesting Agreement or other documentation pursuant to which an
LTIP Unit is issued provides that distributions with respect to such LTIP Unit
shall be deferred, reduced, suspended or otherwise treated less favorably than
distributions on Common Units generally, distributions with respect to such LTIP
Unit shall be made as provided in such Vesting Agreement or other documentation.
(vii)    Allocations. The allocations to which holders of LTIP Units will be
entitled with respect to their LTIP Units will be determined in accordance with
the terms of this Agreement, including, without limitation, Article V.
(viii)    Adjustments. Unless otherwise provided by the terms of a specific
series of LTIP Units, as approved by the General Partner, the General Partner
shall make adjustments to the LTIP Units to maintain a one-to-one correspondence
between Common Units and LTIP Units upon events such as distributions on all
outstanding Common Units in additional Partnership Units, subdivision,
combination, reclassification or recapitalization of the Common Units. If more
than one such event triggers an adjustment, the adjustment to the LTIP Units
need be made only once using a single formula that takes into account the
multiple events as if they all occurred simultaneously. If in the opinion of the
General Partner an adjustment to the LTIP Units is required to maintain the same
correspondence between Common Units and LTIP Units after an event other than
those described in the first sentence of this Section 4.02(c)(viii) as existed
prior to such event, the General Partner shall make such adjustment to the
extent permitted by the Partnership Agreement, by law and by the terms of any
plan pursuant to which the LTIP Units have been issued in such manner and at
such time as the General Partner, in its sole discretion, may determine to be
appropriate under the circumstances to maintain such correspondence. If an
adjustment is made to the LTIP Units as herein provided, the Partnership shall
promptly (i) file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error, and (ii) give notice
thereof to the holders of LTIP Units affected thereby.
(ix)    Right to Convert LTIP Units into Common Units.
(A)    Conversion Right. Subject to automatic conversion pursuant to Section
4.02(c)(x)(A), a holder of LTIP Units shall have the right (the “LTIP Unit
Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into a number (or fraction thereof) of
fully paid and non-assessable Common Units, giving effect to all adjustments (if
any) made pursuant to 4.02(c)(viii) equal to the LTIP Conversion Factor as
applicable to each LTIP Unit being converted. Holders of LTIP Units shall not
have the right to


19

--------------------------------------------------------------------------------

Exhibit 10.1


convert Unvested LTIP Units into Common Units until they become Vested LTIP
Units; provided, however, that when a holder of LTIP Units is notified of the
expected occurrence of an event that will cause his or her Unvested LTIP Units
to become Vested LTIP Units, such Person may give the Partnership an LTIP Unit
Conversion Notice conditioned upon and effective as of the time of vesting, and
such LTIP Unit Conversion Notice, unless subsequently revoked by the holder of
the LTIP Units, shall be accepted by the Partnership subject to such condition.
In all cases, the conversion of any LTIP Units the Book-Up Target of which is
zero into Common Units shall be subject to the conditions and procedures set
forth in this 4.02(c)(ix). “LTIP Conversion Factor” shall mean the quotient of
(i) the Economic Capital Account Balance attributable to the LTIP Unit being
converted as of the date of conversion, divided by (ii) the Common Unit Economic
Balance as of the date of conversion; provided that if the Economic Capital
Account Balance attributable to an LTIP Unit has at any time reached an amount
equal to the Common Unit Economic Balance determined as of such time, the LTIP
Conversion Factor for such LTIP Unit shall never exceed one (1), subject to such
adjustment as may be made pursuant to 4.02(c)(viii) and unless otherwise
provided by the terms of a specific series of LTIP Units as approved by the
General Partner.
(B)    Number of Units Convertible. A holder of Vested LTIP Units may convert
such Vested LTIP Units the Book-Up Target of which is zero into an equal number
of fully paid and non-assessable Common Units (after giving effect to any
adjustments made pursuant to 4.02(c)(viii) unless otherwise provided by the
terms of a specific series of LTIP Units as approved by the General Partner.
(C)    Notice. In order to exercise his or her Conversion Right, a holder of
LTIP Units shall deliver a notice (an “LTIP Unit Conversion Notice”) in the form
attached as Exhibit D-1 hereto not less than 10 nor more than 60 days prior to a
date (the “LTIP Unit Conversion Date”) specified in such LTIP Unit Conversion
Notice. Each holder of LTIP Units covenants and agrees with the Partnership that
all Vested LTIP Units to be converted pursuant to this 4.02(c)(ix) shall be free
and clear of all liens, claims and/or encumbrances whatsoever. Notwithstanding
anything herein to the contrary (but subject to Article IX), a holder of LTIP
Units may deliver a Notice of Redemption pursuant to Section 8.05 relating to
those Common Units that will be issued to such holder upon conversion of such
LTIP Units into Common Units in advance of the LTIP Unit Conversion Date;
provided, however, that the redemption of such Common Units by the Partnership
shall in no event take place until the LTIP Unit Conversion Date. For clarity,
it is noted that the objective of this paragraph is to put a holder of LTIP
Units in a position where, if he or she so wishes, the Common Units into which
his or her Vested LTIP Units will be converted can be redeemed by the
Partnership in accordance with Section 8.05 simultaneously with such conversion,
with the further consequence that, if the General Partner elects to assume the
Partnership’s redemption obligation with respect to such Common Units under
Section 8.05 by delivering to such holder REIT Shares, then such holder can have
such REIT Shares issued to him or her simultaneously with the conversion of his
or her Vested LTIP Units into Common Units. The General Partner shall cooperate
with a holder of LTIP Units to coordinate the timing of the different events
described in the foregoing sentence.
(D)    To the extent provided in any Loan Document, if a Lender (i) provides the
General Partner with a written notice that the Lender intends promptly to
commence


20

--------------------------------------------------------------------------------

Exhibit 10.1


a foreclosure proceeding with respect to the Partnership Units held by the
General Partner, (ii) the indebtedness evidenced or secured by such Loan
Document has been declared due and payable and the Lender provides the General
Partner with a written notice invoking this Section 4.02(c)(ix)(D), or (iii) any
event of default under or with respect to such Loan Document relating to
bankruptcy or insolvency has occurred and the Lender has not provided the
General Partner with a written notice prior to the occurrence of such Event of
Default expressly declining to invoke this Section 4.02(c)(ix)(D) (collectively,
clauses (i), (ii) and (iii), an “LTIP Conversion/Redemption Trigger Event”),
each Partner and the Partnership hereby agrees that, notwithstanding anything to
the contrary in this Agreement, automatically and without further action by any
Person, including by the holder, any other Partner, the General Partner or the
Partnership, (1) all of the outstanding LTIP Units, whether vested or unvested,
immediately shall be converted into Common Units (in a manner consistent with,
but not limited by, the provisions of Section 4.02(c)(ix)(A)), and (2) all such
converted Common Units, together with any and all outstanding Common Units
issued upon any prior conversion of LTIP Units, immediately shall be redeemed by
the General Partner in exchange for REIT Shares (in a manner consistent with,
but not limited by, the provisions of Section 8.05(b), and including, but not
limited to, regardless of whether such REIT Shares are Listed, such redemption
would have the results identified in clauses (i) through (v), inclusive, of
Section 8.05(c) or any restrictions otherwise placed on such redemption pursuant
to Sections 8.05(d) or 8.05(f)). As a result, immediately following an LTIP
Conversion/Redemption Trigger Event, all LTIP Units and all outstanding Common
Units issued upon any prior conversion of LTIP Units (and other units of
ownership, economic or otherwise, of the Partnership issued in connection with
or exchange for any LTIP Units or Common Units issued upon any prior conversion
of LTIP Units) shall be terminated and no longer outstanding (regardless of
whether the General Partner actually issues the REIT Shares in connection with
the redemption described in this Section 4.02(c)(ix)(D)). Each Lender is an
express third-party beneficiary of this Section 4.02(c)(ix)(D) having the right
(but not the obligation) to enforce this Section 4.02(c)(ix)(D), and this
Section 4.02(c)(ix)(D) may not be amended without the consent of each Lender.
(x)    Partnership Initiated Conversion.
(A)    Unless previously converted by a holder pursuant to Section 4.02(c)(ix),
each LTIP Unit shall, upon the later to occur of (i) the LTIP Unit becoming a
Vested LTIP Unit and (ii) the Book-Up Target of the LTIP Unit equaling zero,
automatically and without further action by a holder convert into a Common Unit,
after giving effect to all adjustments (if any) made pursuant to Section
4.02(c)(viii), and the General Partner shall reflect such conversion in the
records of the Partnership; provided that the General Partner may, at its
discretion, suspend the operation of this Section 4.02(c)(x)(A) with respect to
any holder or any LTIP Unit. The General Partner shall maintain internal
controls to track the automatic conversion of LTIP Units described in this
Section 4.02(c)(x)(A).
(B)    Subject to automatic conversion pursuant to Section 4.02(c)(x)(A), if
applicable, the Partnership, at any time at the election of the General Partner,
may cause any number of Vested LTIP Units the Book-Up Target of which is zero
held by a holder of LTIP Units to be converted (a “LTIP Unit Forced Conversion”)
into an equal number of Common Units (after giving effect to any adjustments
made pursuant to Section 4.02(c)(viii)) unless otherwise


21

--------------------------------------------------------------------------------

Exhibit 10.1


provided by the terms of a specific series of LTIP Units as approved by the
General Partner. In order to exercise its right to cause an LTIP Unit Forced
Conversion, the Partnership shall deliver a notice (a “LTIP Unit Forced
Conversion Notice”) in the form attached as Exhibit D-2 hereto to the applicable
holder not less than 10 nor more than 60 days prior to the LTIP Unit Conversion
Date specified in such LTIP Unit Forced Conversion Notice. A Forced LTIP Unit
Conversion Notice shall be provided in the manner provided in Section 9.01.
(xi)    Conversion Procedures. Subject to any redemption of Common Units to be
received upon the conversion of Vested LTIP Units as provided in Section
4.02(c)(ix), a conversion of Vested LTIP Units for which the holder thereof has
given an LTIP Unit Conversion Notice or the Partnership has given a Forced LTIP
Unit Conversion Notice shall occur automatically after the close of business on
the applicable LTIP Unit Conversion Date without any action on the part of such
holder of LTIP Units, as of which time such holder of LTIP Units shall be
credited on the books and records of the Partnership with the issuance as of the
opening of business on the next day of the number of Common Units issuable upon
such conversion. After the conversion of LTIP Units as aforesaid, the
Partnership shall deliver to such holder of LTIP Units, upon his or her written
request, a certificate of the General Partner certifying the number of Common
Units and remaining LTIP Units, if any, held by such Person immediately after
such conversion.
(xii)    Treatment of Capital Account. For purposes of making future allocations
under Article IV, as amended from time to time, the portion of the Economic
Capital Account Balance of the applicable holder of LTIP Units that is treated
as attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted and the Common
Unit Economic Balance.
(xiii)    Mandatory Conversion in Connection with a Capital Transaction.
(A)    If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, unit
exchange, self-tender offer for all or substantially all Common Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any transaction which constitutes an
LTIP Unit Adjustment Event), in each case as a result of which Common Units
shall be exchanged for or converted into the right to receive, or the holders of
Common Units shall otherwise be entitled to receive cash, securities or other
property or any combination thereof (each of the foregoing being referred to
herein as a “Capital Transaction”), then the General Partner shall, immediately
prior to the Capital Transaction, exercise its right to cause an LTIP Unit
Forced Conversion with respect to the maximum number of LTIP Units then eligible
for conversion, taking into account any allocations that occur in connection
with the Capital Transaction or that would occur in connection with the Capital
Transaction if the assets of the Partnership were sold for the consideration
provided in the agreement or agreements with respect to the Capital Transaction
or, if applicable, at a value determined by the General Partner in good faith
using the value attributed to the Partnership Units in the context of the
Capital Transaction (in which case the LTIP Unit Conversion Date shall be the
effective date of the Capital Transaction and the conversion shall occur
immediately prior to the effectiveness of the Capital Transaction).


22

--------------------------------------------------------------------------------

Exhibit 10.1


(B)    In anticipation of such LTIP Unit Forced Conversion and the consummation
of the Capital Transaction, the Partnership shall use commercially reasonable
efforts to cause each holder of LTIP Units to be afforded the right to receive
in connection with such Capital Transaction in consideration for the Common
Units into which his or her LTIP Units will be converted pursuant to this
Section 4.02(c)(xiii) the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Capital Transaction by a holder of the same number of Common Units, assuming
such holder of Common Units is not a Person with which the Partnership
consolidated or into which the Partnership merged or which merged into the
Partnership or to which such sale or transfer was made, as the case may be (a
“Constituent Person”), or an Affiliate of a Constituent Person. In the event
that holders of Common Units have the opportunity to elect the form or type of
consideration to be received upon consummation of the Capital Transaction, prior
to such Capital Transaction the General Partner shall give prompt written notice
to each holder of LTIP Units of such election, and shall use commercially
reasonable efforts to afford such holders the right to elect, by written notice
to the General Partner, the form or type of consideration to be received upon
conversion pursuant to this Section 4.02(c)(xiii) of each LTIP Unit held by such
holder into Common Units in connection with such Capital Transaction. If a
holder of LTIP Units fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion pursuant to this Section
4.02(c)(xiii) of each LTIP Unit held by him or her (or by any of his or her
transferees) the same kind and amount of consideration that a holder of a Common
Unit would receive if such holder of Common Units failed to make such an
election.
(C)    Subject to the rights of the Partnership and the General Partner under
any Vesting Agreement and the terms of any plan under which LTIP Units are
issued, the Partnership shall use commercially reasonable efforts to cause the
terms of any Capital Transaction to be consistent with the provisions of this
Section 4.02(c)(xiii) and to enter into an agreement with the successor or
acquiring entity, as the case may be, for the benefit of the holders of LTIP
Units whose LTIP Units will not be converted into Common Units in connection
with the Capital Transaction that will contain provisions enabling the holders
of LTIP Units that remain outstanding after such Capital Transaction to
preserve, as far as reasonably possible under the circumstances, the
distribution, special allocation, conversion, and other rights set forth in this
Agreement.
(xiv)    Redemption Right of LTIP Unit Limited Partners
(A)    LTIP Units will not be redeemable at the option of the Partnership;
provided, however, that the foregoing shall not prohibit the Partnership from
(i) repurchasing LTIP Units from the holder thereof if and to the extent such
holder agrees to sell such LTIP Units or (ii) from exercising its LTIP Unit
Forced Conversion right.
(B)    Except as otherwise set forth in the relevant Vesting Agreement or other
separate agreement entered into between the Partnership and a LTIP Unit Limited
Partner, and subject to the terms and conditions set forth in this Agreement or
the terms of a specific series of LTIP Units as approved by the General Partner,
on or at any time after the applicable LTIP Unit Conversion Date each LTIP Unit
Limited Partner will have the same right (and subject to the same terms and
conditions and to be effected in the same manner) to require the Partnership to


23

--------------------------------------------------------------------------------

Exhibit 10.1


redeem all or a portion of the Common Units into which such LTIP Unit Limited
Partner’s LTIP Units were converted as the other holders of Common Units in
accordance with Article VII.
(xv)    Voting Rights. Holders of LTIP Units, whether vested or unvested, shall
not have any voting rights other than as provided in Section 4.02(c)(xvi).
(xvi)    Special Approval Rights. Holders of LTIP Units shall only (a) have
those voting rights required from time to time by non-waivable provisions of
applicable law, if any, and (b) have the additional voting rights that are
expressly set forth in this Section 4.02(c)(xvi). The General Partner and/or the
Partnership shall not, without the affirmative vote of holders of more than 50%
of the then outstanding LTIP Units (both vested and unvested) affected thereby,
given in person or by proxy, either in writing or at a meeting (voting
separately as a class), take any action that would materially and adversely
alter, change, or amend, whether by merger, consolidation or otherwise, the
rights, powers or privileges of such LTIP Units, subject to the following
exceptions:
1)    no separate consent of the holders of LTIP Units will be required if and
to the extent that any such alternation, change, or amendment would, in a
ratable and proportional manner, alter, change, or amend the rights, powers or
privileges of the Common Units;
2)    A merger, consolidation or other business combination or reorganization of
the Partnership, the General Partner or any of their Affiliates shall not be
deemed to materially and adversely alter, change, or amend the rights, powers or
privileges of the LTIP Units, so long as either (w) the LTIP Units that are then
eligible for conversion (or that the General Partner provides will be eligible
for conversion in connection with the merger, consolidation or other business
combination or reorganization) are converted into Common Units immediately prior
to the effectiveness of the transaction, (x) the holders of LTIP Units either
will receive, or will have the right to elect to receive, for each LTIP Unit an
amount of cash, securities, or other property equal to the amount of cash,
securities or other property that would be paid in respect of such LTIP Unit had
it been converted into Common Units (or a fraction thereof, as applicable, under
the terms provided by the terms of a specific series of LTIP Units as approved
by the General Partner), (y) the LTIP Units remain outstanding with their terms
materially unchanged, or (z) if the Partnership is not the surviving entity in
the merger, consolidation or other business combination or reorganization, the
LTIP Units are exchanged for a security of the surviving entity with terms that
are materially the same with respect to rights to allocations, distributions,
redemption, conversion and voting as the LTIP Units;
3)    any creation or issuance of Partnership Units (whether ranking junior to,
on a parity with or senior to the LTIP Units in any respect), which either (x)
does not require the consent of the holders of Common Units or (y) does require
such consent and is authorized by a vote of the holders of Common Units,
together with any other class or series of units of limited partnership interest
in the Partnership upon which like voting rights have been conferred, shall not
be deemed to materially and adversely alter, change, or amend the rights, powers
or privileges of the LTIP Units; and


24

--------------------------------------------------------------------------------

Exhibit 10.1


4)    any waiver by the Partnership of restrictions or limitations applicable to
any outstanding LTIP Units with respect to any holder or holders thereof shall
not be deemed to materially and adversely alter, change, or amend the rights,
powers or privileges of the LTIP Units with respect to other holders. For the
avoidance of doubt, the General Partner in its sole discretion may waive any
restrictions or limitations (including vesting restrictions or transfer
restrictions) applicable to any outstanding LTIP Units with respect to any
holder or holders at any time and from time to time. Any such determination in
the General Partner’s discretion in respect of such LTIP Units shall be final
and binding. Such determinations need not be uniform and may be made selectively
among holders of LTIP Units, whether or not such holders are similarly situated,
and shall not constitute the breach of any duty hereunder or otherwise existing
at law, in equity or otherwise. The foregoing special approval rights will not
apply if, as of or prior to the time when the action with respect to which such
vote would otherwise be required will be taken or be effective, all outstanding
LTIP Units shall have been converted and/or redeemed, or provision is made for
such redemption and/or conversion to occur as of or prior to such time.
(xvii)    Rights to Transfer. Subject to the terms of the relevant Vesting
Agreement or other document pursuant to which LTIP Units are granted, except in
connection with the exercise of a LTIP Unit Redemption Right pursuant to Section
8.05, a transfer of all or any portion of a holder’s LTIP Units will be subject
to Article VII.
4.03    Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may (i)
cause the Partnership to obtain such funds from outside borrowings, or (ii)
elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.
4.04    Capital Accounts.
(a)    The Partnership shall maintain for each Partner a separate capital
account (“Capital Account”) in accordance with the rules of Regulations Section
1.704-1(b)(2)(iv). Each Partner’s Capital Account shall be increased by (i) the
amount of such Partner’s Capital Contributions and (ii) Profit allocated to such
Partner and all items of Partnership income and gain allocated to such Partner
pursuant to Sections 5.1(c), 5.1(d) and 5.1(e) and decreased by (x) the amount
of cash or Agreed Value of all actual and deemed distributions of cash or
property made to such Partner pursuant to this Agreement and (y) Loss allocated
to such Partner and all items of Partnership deduction and loss allocated to
such Partner pursuant to Section 5.1(c).
(b)    In the event any interest in the Partnership is Transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred interest.
(c)    The provisions of the Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations Section 1.704-1(b), and shall
be interpreted and applied in a manner consistent with such Regulations. In the
event the General Partner shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured


25

--------------------------------------------------------------------------------

Exhibit 10.1


by contributed or distributed property or which are assumed by the Partnership,
the General Partner, or the Limited Partners) are computed in order to comply
with such Regulations, the General Partner may make such modification, provided
that it is not likely to have a material effect on the amounts distributable to
any Person upon the dissolution of the Partnership. The General Partner also
shall (i) make any adjustments that are necessary or appropriate to maintain
equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(g)
and (ii) make appropriate modifications in the event that unanticipated events
might otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b) or 1.704-2.
4.05    Percentage Interests. If the number of outstanding Common Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of Common
Units held by such Partner divided by the aggregate number of Common Units
outstanding after giving effect to such increase or decrease. If the Partners’
Percentage Interests are adjusted pursuant to this Section 4.05, the Profits and
Losses for the taxable year in which the adjustment occurs shall be allocated
between the part of the year ending on the day when the Partnership’s property
is revalued by the General Partner and the part of the year beginning on the
following day either (i) as if the taxable year had ended on the date of the
adjustment or (ii) based on the number of days in each part. The General
Partner, in its sole and absolute discretion, shall determine which method shall
be used to allocate Profits and Losses for the taxable year in which the
adjustment occurs. The allocation of Profits and Losses for the earlier part of
the year shall be based on the Percentage Interests before adjustment, and the
allocation of Profits and Losses for the later part shall be based on the
adjusted Percentage Interests.
4.06    No Interest on Contributions. No Partner shall be entitled to interest
on its Capital Contribution.
4.07    Return of Capital Contributions. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner’s Capital Contribution for so long as the Partnership continues in
existence.
4.08    No Third-Party Beneficiary. No creditor or other third party (other than
a Lender) having dealings with the Partnership shall have the right to enforce
the right or obligation of any Partner to make Capital Contributions or loans or
to pursue any other right or remedy hereunder or at law or in equity, it being
understood and agreed that the provisions of this Agreement shall be solely for
the benefit of, and may be enforced solely by, the parties hereto and their
respective successors and assigns. None of the rights or obligations of the
Partners herein set forth to make Capital Contributions or loans to the
Partnership shall be deemed an asset of the Partnership for any purpose by any
creditor or other third party (other than a Lender to the Partnership), nor may
such rights or obligations be sold, transferred or assigned by the Partnership
or pledged or encumbered by the Partnership to secure any debt or other
obligation of the Partnership or of any of the Partners (other than to secure
the obligations of the Partnership under the Loan


26

--------------------------------------------------------------------------------

Exhibit 10.1


Documents). In addition, it is the intent of the parties hereto that no
distribution to any Limited Partner shall be deemed a return of money or other
property in violation of the Act. However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or property, such obligation
shall be the obligation of such Limited Partner and not of the General Partner.
Without limiting the generality of the foregoing, a deficit capital account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
property of the Partnership.
ARTICLE V    
PROFITS AND LOSSES; DISTRIBUTIONS
5.01    Allocation of Profit and Loss.
(a)    General Partner Gross Income Allocation. There shall be specially
allocated to the General Partner an amount of (i) first, items of Partnership
income and (ii) second, items of Partnership gain during each fiscal year or
other applicable period, before any other allocations are made hereunder, in an
amount equal to the excess, if any, of the cumulative reimbursements made to the
General Partner under Section 6.05(b) (other than reimbursements that would
properly be treated as “guaranteed payments” or which are attributable to the
reimbursement of expenses that would properly be either deductible by the
Partnership or added to the tax basis of any Partnership asset) over the
cumulative allocations of Partnership income and gain to the General Partner
under this Section 5.01(a).
(b)    General Allocations. The items of Profit and Loss of the Partnership for
each fiscal year or other applicable period shall be allocated among the
Partners in a manner that will, as nearly as possible, cause the Capital Account
balance of each Partner at the end of such fiscal year or other applicable
period to equal (i) the amount of the hypothetical distribution that such
Partner would receive if the Partnership were liquidated on the last day of such
period and all assets of the Partnership, including cash, were sold for cash
equal to their Carrying Values, taking into account any adjustments thereto for
such period, all liabilities of the Partnership were satisfied in full in cash
according to their terms (limited with respect to each nonrecourse liability to
the Carrying Value of the assets securing such liability) and the remaining cash
proceeds (after satisfaction of such liabilities) were distributed in full
pursuant to Section 5.02, minus (ii) the sum of such Partner’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain and the
amount, if any and without duplication, that the Partner would be obligated to
contribute to the capital of the Partnership, all computed as of the date of the
hypothetical sale of assets. Notwithstanding the foregoing, the General Partner
may make such allocations as it deems reasonably necessary to give economic
effect to the provisions of this Agreement, taking into account facts and
circumstances as the General Partner deems reasonably necessary for this
purpose.
(c)    Special Allocations. Before applying Sections 5.01(a) and 5.01(b), the
following regulatory allocations shall be made in the following order and
priority:
(i)    Minimum Gain Chargeback. Notwithstanding the provisions of this Section
5.01, if there is a net decrease in Partnership Minimum Gain during any
Partnership Year, each Partner shall be specially allocated items of Partnership
income and gain for such year


27

--------------------------------------------------------------------------------

Exhibit 10.1


(and, if necessary, subsequent years) in an amount equal to such Partner’s share
of the net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(f). This Section 5.01(c)(i) is intended to
comply with the minimum gain chargeback requirements in Regulations Section
1.704-2(f) and shall be interpreted consistently therewith.
(ii)    Partner Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 5.01, if there is a net decrease in Partner Minimum Gain
attributable to a Partner Nonrecourse Debt during any Partnership Year, each
Partner who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4). This Section 5.01(c)(ii) is intended to
comply with the minimum gain chargeback requirement in Regulations Section
1.704-2(i) and shall be interpreted consistently therewith.
(iii)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) and
such Partner has an Adjusted Capital Account Deficit, items of Partnership
income and gain (consisting of a pro rata portion of each item of Partnership
income, including gross income and gain for the Partnership Year) shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, its Adjusted Capital
Account Deficit created by such adjustments, allocations or distributions as
quickly as possible. This Section 5.01(c)(iii) is intended to constitute a
“qualified income offset” under Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.
(iv)    No Excess Deficit. To the extent that any Partner has or would have, as
a result of an allocation of Net Loss (or item thereof), an Adjusted Capital
Account Deficit, such amount of Net Loss (or item thereof) shall be allocated to
the other Partners in accordance with Section 5.01(b), but in a manner which
will not produce an Adjusted Capital Account Deficit as to such Partners. To the
extent such allocation would result in all Partners having Adjusted Capital
Account Deficits, such Net Loss (or item thereof) shall be allocated to the
General Partner.
(v)    Nonrecourse Deductions. Nonrecourse Deductions for any Partnership Year
shall be allocated to the Partners (other than the Special Limited Partner) in
accordance with their respective Percentage Interests. If the General Partner
determines in its good faith discretion that the Partnership’s Nonrecourse
Deductions must be allocated in a different ratio to satisfy the safe harbor
requirements of the Regulations promulgated under Section 704(b) of the


28

--------------------------------------------------------------------------------

Exhibit 10.1


Code, the General Partner is authorized, upon notice to the Limited Partners, to
revise the prescribed ratio for such Partnership Year to the numerically closest
ratio which would satisfy such requirements.
(vi)    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for
any Partnership Year shall be specially allocated to the Partner who bears the
economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Regulations
Sections 1.704-2(6)(4) and 1.704-2(i).
(vii)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such section of the
Regulations.
(d)    Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.
(e)    Allocation for Tax Purposes. All allocations of income, profit, gain,
loss, and expense (and all items contained therein) for federal income tax
purposes shall be consistent with the allocations of such items set forth in
this Section 5.01, except as otherwise required by Section 704(c) of the Code
and Regulations Section 1.704-1(b)(4). The General Partner shall have the
authority to elect the method to be used by the Partnership for allocating items
of income, gain, and expense as required by Section 704(c) of the Code including
a method that may result in a Partner receiving a disproportionately larger
share of the Partnership tax depreciation deductions, and such election shall be
binding on all Partners.
(f)    Forfeiture Allocations. Subject to Section 5.01(g)(iii) with respect to a
forfeiture of certain LTIP Units, upon a forfeiture of any unvested Partnership
Interest by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Treasury
Regulations promulgated after the effective date of this Agreement to ensure
that allocations made with respect to all unvested Partnership Interests are
recognized under Code Section 704(b).
(g)    LTIP Allocation Provisions.


29

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    LTIPs Treated as Common Units for Allocation Purposes. For purposes of
determining allocations of Profits and Losses pursuant to Section 5.01(b), LTIP
Units shall be treated as Common Units. For purposes of determining allocations
of Losses pursuant to Section 5.01(b), an LTIP Unit Limited Partner shall be
treated as having a separate Economic Capital Account Balance, and for this
purpose a separate Capital Account with an appropriate share of Partnership
Minimum Gain and Partner Minimum Gain shall be maintained, for each tranche of
LTIP Units with a different issuance date that it holds and a separate Capital
Account for its Common Units, if applicable, and the Economic Capital Account
Balance of each holder of Common Units shall not include any Economic Capital
Account Balance attributable to other series or classes of Partnership Units.
(ii)    LTIP General Allocations. Notwithstanding Sections 5.02(a) and 5.02(b),
Liquidating Gains and Liquidating Losses shall be allocated as follows:
(A)    Liquidating Gains (including, for the avoidance of doubt, Liquidating
Gains that are a component of any remaining Profits), shall first be allocated
to the holders of LTIP Units until the Economic Capital Account Balances of such
Partners, to the extent attributable to their ownership of LTIP Units, are equal
to (1) the Common Unit Economic Balance, multiplied by (2) the number of their
LTIP Units (with respect to each LTIP Unit Limited Partner, the “Target
Balance”); provided, however, that no such Liquidating Gains will be allocated
with respect to any particular LTIP Unit (each an “Ineligible Unit”) if and to
the extent that cumulative Liquidating Losses of the Partnership have exceeded
cumulative Liquidating Gains of the Partnership during the period from the
issuance of such LTIP Unit through the date of such allocation. If,
notwithstanding the foregoing, not all LTIP Units (including Ineligible Units)
are fully booked up, Liquidating Gains shall be allocated among LTIP Units in a
manner reasonably determined by the General Partner. For the avoidance of doubt,
Liquidating Gains allocated with respect to an LTIP Unit pursuant to this
Section 5.01(g)(ii) shall reduce (but not below zero) the Book-Up Target for
such LTIP Unit.
(B)    Liquidating Gain allocated to an LTIP Unit Limited Partner under this
Section 5.01(g) will be attributed to specific LTIP Units of such LTIP Unit
Limited Partner for purposes of determining (1) allocations under this Section
5.01(g)(ii), (2) the effect of the forfeiture or conversion of specific LTIP
Units on such LTIP Unit Limited Partner’s Capital Account and (3) the ability of
such LTIP Unit Limited Partner to convert specific LTIP Units into Common Units.
Such Liquidating Gain will generally be attributed in the following order: (1)
first, to Vested LTIP Units held for more than two years, (2) second, to Vested
LTIP Units held for two years or less, (3) third, to Unvested LTIP Units that
have remaining vesting conditions that only require continued employment or
service to the General Partner, the Partnership or an Affiliate of either for a
certain period of time (with such Liquidating Gains being attributed in order of
vesting from soonest vesting to latest vesting), and (4) fourth, to other
Unvested LTIP Units (with such Liquidating Gains being attributed in order of
issuance from earliest issued to latest issued). Within each category,
Liquidating Gain will be allocated seriatim (i.e., entirely to the first unit in
a set, then entirely to the next unit in the set, and so on, until a full
allocation is made to the last unit in the set) in the order of smallest Book-Up
Target to largest Book-Up Target. Any such allocations shall be made


30

--------------------------------------------------------------------------------

Exhibit 10.1


among the holders of LTIP Units in proportion to the aggregate amounts required
to be allocated to each under this Section 5.01(g).
(C)    After giving effect to the special allocations set forth above in this
Section 5.01(g), if, due to distributions with respect to Common Units in which
the LTIP Units do not participate, forfeitures or otherwise, the Economic
Capital Account Balance of any LTIP Unit Limited Partner attributable to such
LTIP Unit Limited Partner’s LTIP Units, exceeds the Target Balance, then
Liquidating Losses shall be allocated to such LTIP Unit Limited Partner, or, at
the election of the General Partner, Liquidating Gains shall be allocated to the
other Partners, to eliminate the disparity; provided, however, that if
Liquidating Losses and Liquidating Gains are insufficient to completely
eliminate all such disparities, such losses or gains shall be allocated among
Partners in a manner reasonably determined by the General Partner.
(D)    The parties agree that the intent of this Section 5.01(g) is (1) to the
extent possible to make the Capital Account balance associated with each LTIP
Unit economically equivalent to the Capital Account balance associated with
Common Units (on a per-unit basis) and (2) to allow conversion of an LTIP Unit
(assuming prior vesting) when sufficient Liquidating Gains have been allocated
to such LTIP Unit pursuant to Section 5.01(g)(ii)(A) so that either an LTIP
Unit’s initial Book-Up Target has been reduced to zero or the parity described
in clause (1) above has been achieved. The General Partner shall be permitted to
interpret this Agreement (including this Section 5.01(g)) and to amend this
Agreement to the extent necessary and consistent with this intention.
(E)    In the event that Liquidating Gains or Liquidating Losses are allocated
under this Section 5.01(g), Profits and Losses allocable under Section 5.02(b)
shall be recomputed without regard to the Liquidating Gains or Liquidating
Losses so allocated.
(iii)    LTIP Forfeiture Reallocations. If an LTIP Unit Limited Partner forfeits
any LTIP Units to which Liquidating Gain has previously been allocated under
Section 5.01(g)(ii), (1) the portion of such LTIP Unit Limited Partner’s Capital
Account attributable to such Liquidating Gain allocated to such forfeited LTIP
Units will be re-allocated to that LTIP Unit Limited Partner’s remaining LTIP
Units that were outstanding on the date of the initial allocation of such
Liquidating Gain, using a methodology similar to that described in Section
5.02(g)(ii)(B) above as reasonably determined by the General Partner, to the
extent necessary to cause such LTIP Unit Limited Partner’s Economic Capital
Account Balance attributable to each such LTIP Unit to equal the Common Unit
Economic Balance and (2) such LTIP Unit Limited Partner’s Capital Account will
be reduced by the amount of any such Liquidating Gain not reallocated pursuant
to clause (1) above.
5.02    Distribution of Cash.
(a)    The Partnership shall distribute cash at such times and in such amounts
as are determined by the General Partner in its sole and absolute discretion, to
the Partners who are Partners on the Partnership Record Date with respect to
such distribution period in accordance with Section 5.02(b). Notwithstanding
anything to the contrary in this Agreement, the Partnership shall


31

--------------------------------------------------------------------------------

Exhibit 10.1


not make any distribution if such distribution would (i) violate the Act or
other applicable law or (ii) violate the terms of any Loan Document.
(b)    Except for distributions pursuant to Section 5.06 of this Agreement in
connection with the dissolution and liquidation of the Partnership and subject
to the provisions of Section 5.02(d), 5.02(e), 5.03, 5.05, and 8.07(b) of this
Agreement, and unless and until this Agreement is amended to reflect the
issuance of any Preferred Units or Partnership Units based on Junior Shares or
New Securities, all distributions shall be made to the Partners in accordance
with their Percentage Interests.
(c)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to the Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the actual amount shall be treated as a distribution of cash in the amount of
such withholding and the additional amount required to be withheld shall be
treated as a loan (a “Partnership Loan”) from the Partnership to the Partner on
the day the Partnership pays over such amount to a taxing authority. A
Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
15 days after demand for payment thereof is made by the Partnership on the
Limited Partner, the General Partner, in its sole and absolute discretion, may
elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount. Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having


32

--------------------------------------------------------------------------------

Exhibit 10.1


been received by the Defaulting Limited Partner and immediately paid to the
General Partner. Any amounts treated as a Partnership Loan or a General Partner
Loan pursuant to this Section 5.02(c) shall bear interest at the lesser of (i)
the base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal, or (ii) the
maximum lawful rate of interest on such obligation, such interest to accrue from
the date the Partnership or the General Partner, as applicable, is deemed to
extend the loan until such loan is repaid in full.
(d)    In no event may a Partner receive a distribution of cash with respect to
a Partnership Unit if such Partner is entitled to receive a cash dividend as the
holder of record of a REIT Share for which all or part of such Partnership Unit
has been or will be exchanged.
(e)    For purposes of the calculations and distributions set forth in Section
5.02(b), issued and outstanding LTIP Units shall be treated as outstanding
Common Units (including for purposes of calculating Percentage Interests).
5.03    REIT Distribution Requirements. The General Partner shall use its
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable the General Partner to pay shareholder dividends that will allow the
General Partner to (i) meet its distribution requirement for qualification as a
REIT as set forth in Section 857 of the Code and (ii) avoid any federal income
or excise tax liability imposed by the Code.
5.04    No Right to Distributions In Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.
5.05    Limitations of Return of Capital Contributions. Notwithstanding any of
the provisions of this Article V, no Partner shall have the right to receive,
and the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.
5.06    Distributions Upon Liquidation. Upon liquidation of the Partnership,
after payment of, or adequate provision for, debts and obligations of the
Partnership, including any Partner loans, any remaining assets of the
Partnership shall be distributed to all Partners in accordance with Section
5.02(b); provided, however, any distributions with respect to LTIP Units shall
be made only in proportion to the number of Common Units (including fractional
units) into which such LTIP Units could be converted. To the extent deemed
advisable by the General Partner, appropriate arrangements (including the use of
a liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.
5.07    Substantial Economic Effect. It is the intent of the Partners that the
allocations under Sections 5.01(a), (b) and (c) have substantial economic effect
(or be consistent with the Partners’ interests in the Partnership in the case of
the allocation of losses attributable to nonrecourse debt) within the meaning of
Section 704(b) of the Code as interpreted by the Regulations promulgated
pursuant thereto. Article V and other relevant provisions of this Agreement
shall be interpreted in a manner consistent with such intent.
ARTICLE VI    
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER


33

--------------------------------------------------------------------------------

Exhibit 10.1


6.01    Management of the Partnership.
(a)    Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:
(i)    to acquire, purchase, own, operate, lease and dispose of any real
property and any other property or assets including, but not limited to notes
and mortgages, that the General Partner determines are necessary or appropriate
or in the best interests of the business of the Partnership;
(ii)    to construct buildings and make other improvements on the properties
owned or leased by the Partnership;
(iii)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(iv)    to borrow or lend money for the Partnership, issue or receive evidences
of indebtedness in connection therewith, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such indebtedness, and secure such indebtedness by mortgage, deed of trust,
pledge or other lien on the Partnership’s assets, and to cause the Partnership
to perform its obligations under any Loan Document;
(v)    to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;
(vi)    to guarantee or become a co-maker of indebtedness of the General Partner
or any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership's assets;
(vii)    to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;


34

--------------------------------------------------------------------------------

Exhibit 10.1


(viii)    to lease all or any portion of any of the Partnership's assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership's assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;
(ix)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership's assets; provided, however, that the General
Partner may not, without the consent of all of the Partners, confess a judgment
against the Partnership that is in excess of $20,000 or is not covered by
insurance;
(x)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership's assets or any other aspect of the Partnership business;
(xi)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(xii)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
(xiii)    to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;
(xiv)    to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefore such reasonable
remuneration as the General Partner may deem reasonable and proper;
(xv)    to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefore such remuneration as the General
Partner may deem reasonable and proper;
(xvi)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;
(xvii)    to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;
(xviii)    to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;


35

--------------------------------------------------------------------------------

Exhibit 10.1


(xix)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);
(xx)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
and
(xxi)    to merge, consolidate or combine the Partnership with or into another
person;
(xxii)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and
(xxiii)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates its REIT status) and to possess and enjoy all of the rights and
powers of a general partner as provided by the Act.
(b)    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
6.02    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.
6.03    Indemnification and Exculpation of Indemnitees.
(a)    Subject to the limitations of Section 6.03(b), to the maximum extent
permitted under the Act in effect from time to time, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
reasonable attorneys' fees and other legal fees and expenses), judgments, fines,
settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership, the General Partner or any of
the Partnership's Subsidiaries in which such Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise.


36

--------------------------------------------------------------------------------

Exhibit 10.1


(b)    The indemnification provided by this Section 6.03 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(c)    The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership's activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(d)    For purposes of this Section 6.03, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.03; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.
(e)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(f)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.03 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
(g)    The provisions of this Section 6.03 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
6.04    Liability of the General Partner.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.
(b)    The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its shareholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without


37

--------------------------------------------------------------------------------

Exhibit 10.1


limitation, the tax consequences to Limited Partners or the tax consequences of
same, but not all, of the Limited Partners) in deciding whether to cause the
Partnership to take (or decline to take) any actions. In the event of a conflict
between the interests of its shareholders on one hand and the Limited Partners
on the other, the General Partner shall endeavor in good faith to resolve the
conflict in a manner not adverse to either its shareholders or the Limited
Partners; provided, however, that for so long as the General Partner directly
owns a controlling interest in the Partnership, any such conflict that the
General Partner, in its sole and absolute discretion, determines cannot be
resolved in a manner not adverse to either its shareholders or the Limited
Partner shall be resolved in favor of the shareholders. The General Partner
shall not be liable for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by Limited Partners in connection with such
decisions, provided that the General Partner has acted in good faith.
(c)    Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
(d)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.
(e)    Any amendment, modification or repeal of this Section 6.04 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner's liability to the Partnership and the
Limited Partners under this Section 6.04 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.
6.05    Reimbursement of General Partner.
(a)    Except as provided in this Section 6.05 and elsewhere in this Agreement
(including the provisions of Articles V and VI regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as general partner of the Partnership.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all REIT Expenses and Administrative Expenses.
6.06    Outside Activities. Subject to Section 6.08 hereof, the Articles of
Incorporation and any agreements entered into by the General Partner or its
Affiliates with the Partnership or a


38

--------------------------------------------------------------------------------

Exhibit 10.1


Subsidiary, any officer, director, employee, agent, trustee, Affiliate or
shareholder of the General Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities substantially similar
or identical to those of the Partnership. Neither the Partnership nor any of the
Limited Partners shall have any rights by virtue of this Agreement in any such
business ventures, interest or activities. None of the Limited Partners nor any
other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any such business ventures,
interests or activities, and the General Partner shall have no obligation
pursuant to this Agreement to offer any interest in any such business ventures,
interests and activities to the Partnership or any Limited Partner, even if such
opportunity is of a character which, if presented to the Partnership or any
Limited Partner, could be taken by such Person.
6.07    Employment or Retention of Affiliates.
(a)    Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefore which the General Partner determines to be fair and
reasonable.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as the
General Partner deems are consistent with this Agreement and applicable law.
(d)    as expressly permitted by this Agreement, neither the General Partner nor
any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are on terms that are fair and reasonable to the
Partnership.
6.08    General Partner Participation. The General Partner agrees that all
business activities of the General Partner, including activities pertaining to
the acquisition, development or ownership of timberland, shall be conducted
through the Partnership or one or more Subsidiary Partnerships; provided,
however, that the General Partner is allowed to make a direct acquisition, but
if and only if, such acquisition is made in connection with the issuance of
Additional Securities, which direct acquisition and issuance have been approved
and determined to be in the best interests of the General Partner and the
Partnership by a majority of the Independent Directors.
6.09    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity,


39

--------------------------------------------------------------------------------

Exhibit 10.1


and no Partner, individually or collectively, shall have any ownership interest
in such Partnership assets or any portion thereof. Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner or one or more nominees, as the General Partner may determine, including
Affiliates of the General Partner. The General Partner hereby declares and
warrants that any Partnership assets for which legal title is held in the name
of the General Partner or any nominee or Affiliate of the General Partner shall
be held by the General Partner for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its best efforts to cause beneficial and record title
to such assets to be vested in the Partnership as soon as reasonably
practicable. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
6.10    Miscellaneous. In the event the General Partner redeems any REIT Shares,
then the General Partner shall cause the Partnership to purchase from the
General Partner a number of Partnership Units as determined based on the
application of the Conversion Factor on the same terms that the General Partner
exchanged such REIT Shares. Moreover, if the General Partner makes a cash tender
offer or other offer to acquire REIT Shares, then the General Partner shall
cause the Partnership to make a corresponding offer to the General Partner to
acquire an equal number of Partnership Units held by the General Partner. In the
event any REIT Shares are exchanged by the General Partner pursuant to such
offer, the Partnership shall redeem an equivalent number of the General
Partner's Partnership Units for an equivalent purchase price based on the
application of the Conversion Factor.
ARTICLE VII    
CHANGES IN GENERAL PARTNER
7.01    Transfer of the General Partner's Partnership Interest.
(a)    Despite anything contained in this Agreement to the contrary, the General
Partner shall be permitted to pledge, hypothecate or otherwise assign as
collateral any or all of its General Partnership Interest (collectively,
the “Pledged General Partnership Collateral”), no matter how characterized, in
the Partnership, including, without limitation, all economic control (including,
without limitation, voting and management), and status rights, privileges and
powers as General Partner, all other rights, privileges and powers vested in the
General Partner under this Agreement and all rights, privileges and powers with
regard to the General Partnership Interest of the General Partner, and all
certificates evidencing or documenting the same, to any Lender, and any transfer
of such Pledged General Partnership Collateral pursuant to any such Lender’s
exercise of remedies in connection with any such pledge, hypothecation or other
assignment as collateral shall be permitted under this Agreement with no further
action or approval required hereunder.
(b)    Notwithstanding anything contained in this Agreement to the contrary,
upon a default under financing giving rise to any pledge, hypothecation or other
assignment as collateral of the Pledged General Partnership Collateral,
(i)    any Lender thereunder shall have the right, as set forth in the
applicable Loan Document, and without further approval of the Partners and
without becoming a


40

--------------------------------------------------------------------------------

Exhibit 10.1


Partner of the Partnership, as applicable, to exercise the General Partner’s
voting and other consensual rights, as well as any other rights, privileges and
powers vested in the General Partner under this Agreement; and
(ii)    without complying with any other procedures set forth in this Agreement,
upon the exercise of remedies in connection with the applicable pledge,
hypothecation or other assignment as collateral in the form of a sale or other
disposition or other transfer of the Pledged General Partnership Collateral,
(i) the purchaser or other transferee shall become a General Partner under this
Agreement and shall succeed to all of the Pledged General Partnership Collateral
and shall be bound by all of the obligations of a General Partner under this
Agreement without taking any further action on the part of such transferee or
any other person, and (ii) following such exercise of remedies, the General
Partner (as the holder of the pledged General Partnership Interest) shall cease
to be a General Partner and shall have no further right, privileges or powers
under this Agreement.
(c)    The approval of this Agreement by the General Partner shall constitute
any necessary approval under the Act to the foregoing provisions of this
Section 7.01. This Section 7.01 may not be amended or otherwise modified so long
as the General Partnership Interest of the General Partner is subject to a
pledge, hypothecation or other assignment as collateral to any Lender, without
the prior written consent of any such Lender (or such transferee of such
Lender). Each recipient of a pledge, hypothecation or other assignment as
collateral of all or any portion of the General Partner’s Pledged General
Partnership Collateral shall be a third-party beneficiary of the provisions of
this Section 7.01.
7.02
Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner.

Subject to the rights of any Lender, under any Loan Document:
(a)    Upon the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.03(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.02(b) hereof.
(b)    Following the occurrence of an Event of Bankruptcy as to a General
Partner (and its removal pursuant to Section 7.03(a) hereof) or the death,
withdrawal, removal or dissolution of a General Partner (except that, if a
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.04 hereof by selecting, subject to Section 7.03 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of the Limited Partners holding a majority of the Percentage Interests.
If the Limited Partners elect to continue the business of the


41

--------------------------------------------------------------------------------

Exhibit 10.1


Partnership and admit a substitute General Partner, the relationship with the
Partners and of any Person who has acquired an interest of a Partner in the
Partnership shall be governed by this Agreement.
7.03    Removal of a General Partner.
Subject to the rights of any Lender under any Loan Document:
(a)    Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.
(b)    If a General Partner has been removed pursuant to this Section 7.03 and
the Partnership is continued pursuant to Section 7.02 hereof, such General
Partner shall promptly transfer and assign its General Partnership Interest in
the Partnership to the substitute General Partner approved by a majority in
interest of the Limited Partners in accordance with Section 7.02(b) hereof and
otherwise admitted to the Partnership in accordance with the terms hereof. At
the time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Interest of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner. Such fair market value shall
be determined by an appraiser mutually agreed upon by the General Partner and
the Limited Partners holding a majority of the Percentage Interests within 10
days following the removal of the General Partner. In the event that the parties
are unable to agree upon an appraiser, the removed General Partner and a
majority in interest of the Limited Partners each shall select an appraiser.
Each such appraiser shall complete an appraisal of the fair market value of the
removed General Partner’s General Partnership Interest within 30 days of the
General Partner’s removal, and the fair market value of the removed General
Partner’s General Partnership Interest shall be the average of the two
appraisals; provided, however, that if the higher appraisal exceeds the lower
appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the removed General Partner’s General Partnership Interest no
later than 60 days after the removal of the General Partner. In such case, the
fair market value of the removed General Partner’s General Partnership Interest
shall be the average of the two appraisals closest in value.
(c)    The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.03(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be


42

--------------------------------------------------------------------------------

Exhibit 10.1


entitled only to retain distributions or allocations of such items that it would
have been entitled to receive in its capacity as General Partner, until the
transfer is effective pursuant to Section 7.03(b).
(d)    All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally necessary
and sufficient to effect all the foregoing provisions of this Section 7.03.


ARTICLE VIII    
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
8.01    Management of the Partnership. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for the Partnership, nor shall they have the power to sign
for or bind the Partnership, such powers being vested solely and exclusively in
the General Partner.
8.02    Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.
8.03    Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.
8.04    Ownership by Limited Partner of Corporate General Partner or Affiliate.
No Limited Partner shall at any time, either directly or indirectly, own any
stock or other interest in the General Partner or in any Affiliate thereof, if
such ownership by itself or in conjunction with other stock or other interests
owned by other Limited Partners would, in the opinion of counsel for the
Partnership, jeopardize the classification of the Partnership as a partnership
for federal income tax purposes. The General Partner shall be entitled to make
such reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section.
8.05    Redemption Right.
(a)    Subject to Sections 8.05(b), 8.05(c), 8.05(d), and 8.05(e) and the
provisions of any agreements between the Partnership and one or more Limited
Partners with respect to Common Units held by them, each Limited Partner, other
than the General Partner, shall have the right (the “Redemption Right”) to
require the Partnership to redeem on a Specified Redemption


43

--------------------------------------------------------------------------------

Exhibit 10.1


Date all or a portion of the Common Units held by such Limited Partner at an
exchange price equal to and in the form of the Cash Amount to be paid by the
Partnership, provided that such Partnership Units shall have been outstanding
for at least one year. The Redemption Right shall be exercised pursuant to a
Notice of Redemption delivered to the Partnership (with a copy to the General
Partner) by the Limited Partner requesting redemption (the “Redeeming Partner”);
provided, however, that the Partnership shall not be obligated to satisfy such
Redemption Right if the General Partner elects to purchase the Partnership Units
subject to the Notice of Redemption pursuant to Section 8.05(b); and provided,
further, that no Limited Partner may deliver more than two Notices of Redemption
during each calendar year. A Limited Partner may not exercise the Redemption
Right for less than 1,000 Common Units or, if such Limited Partner holds less
than 1,000 Common Units, all of the Common Units held by such Partner. The
Redeeming Partner shall have no right, with respect to any Partnership Units so
exchanged, to receive any distribution paid with respect to Common Units if the
record date for such distribution is on or after the Specified Redemption Date.
(b)    Notwithstanding the provisions of Section 8.05(a), a Limited Partner that
exercises the Redemption Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Redemption to the General Partner,
and the General Partner may, in its sole and absolute discretion, elect to
purchase directly and acquire such Partnership Units by paying to the Redeeming
Partner either the Cash Amount or, if the REIT Shares are Listed, the REIT
Shares Amount, as elected by the General Partner (in its sole and absolute
discretion), on the Specified Redemption Date, whereupon the General Partner
shall acquire the Partnership Units offered for exchange by the Redeeming
Partner and shall be treated for all purposes of this Agreement as the owner of
such Partnership Units; provided, however, that the General Partner shall elect
to pay the Redeeming Partner the REIT Shares Amount if any Loan Document would
prevent the Partnership and the General Partner from paying the Cash Amount. If
the General Partner shall elect to exercise its right to purchase Partnership
Units under this Section 8.05(b) with respect to a Notice of Redemption, it
shall so notify the Redeeming Partner within five Business Days after the
receipt by the General Partner of such Notice of Redemption. Unless the General
Partner (in its sole and absolute discretion) shall exercise its right to
purchase Partnership Units from the Redeeming Partner pursuant to this Section
8.05(b), the General Partner shall not have any obligation to the Redeeming
Partner or the Partnership with respect to the Redeeming Partner's exercise of
the Redemption Right. In the event the General Partner shall exercise its right
to purchase Partnership Units with respect to the exercise of a Redemption Right
in the manner described in the first sentence of this Section 8.05(b), the
Partnership shall have no obligation to pay any amount to the Redeeming Partner
with respect to such Redeeming Partner's exercise of such Redemption Right, and
each of the Redeeming Partner, the Partnership, and the General Partner, as the
case may be, shall treat the transaction between the General Partner, as the
case may be, and the Redeeming Partner for federal income tax purposes as a sale
of the Redeeming Partner's Partnership Units to the General Partner, as the case
may be. Each Redeeming Partner agrees to execute such documents as the General
Partner may reasonably require in connection with the issuance of REIT Shares
upon exercise of the Redemption Right.
(c)    Notwithstanding the provisions of Section 8.05(a) and 8.05(b), a Limited
Partner shall not be entitled to exercise the Redemption Right if the REIT
Shares are Listed and delivery of REIT Shares to such Partner on the Specified
Redemption Date by the General Partner


44

--------------------------------------------------------------------------------

Exhibit 10.1


pursuant to Section 8.05(b) (regardless of whether or not the General Partner
would in fact exercise its rights under Section 8.05(b)) would (i) result in
such Partner or any other person owning, directly or indirectly, REIT Shares in
excess of the Aggregate Share Ownership Limit and the Common Share Ownership
Limit and calculated in accordance therewith, except as provided in the Articles
of Incorporation, (ii) result in REIT Shares being owned by fewer than 100
persons (determined without reference to any rules of attribution), except as
provided in the Articles of Incorporation, (iii) result in the General Partner
being “closely held” within the meaning of Section 856(h) of the Code, (iv)
cause the General Partner to own, directly or constructively, 10% or more of the
ownership interests in a tenant of the General Partner's, the Partnership's, or
a Subsidiary Partnership's, real property, within the meaning of Section
856(d)(2)(B) of the Code, or (v) cause the acquisition of REIT Shares by such
Partner to be “integrated” with any other distribution of REIT Shares for
purposes of complying with the registration provisions of the Securities Act.
The General Partner, in its sole and absolute discretion, may waive the
restriction on exchange set forth in this Section 8.05(c)(1); provided, however,
that in the event such restriction is waived, the Redeeming Partner shall be
paid the Cash Amount.
(d)    Any Cash Amount to be paid to an Redeeming Partner pursuant to this
Section 8.05 shall be paid on the Specified Redemption Date; provided, however,
that the General Partner may elect to cause the Specified Redemption Date to be
delayed for up to an additional 180 days to the extent required for the General
Partner to cause additional REIT Shares to be issued to provide financing to be
used to make such payment of the Cash Amount. Notwithstanding the foregoing, the
General Partner agrees to use its best efforts to cause the closing of the
acquisition of exchanged Partnership Units hereunder to occur as quickly as
reasonably possible.
(e)    Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights as and if deemed necessary to
ensure that the Partnership does not constitute a “publicly traded partnership”
under section 7704 of the Code. If and when the General Partner determines that
imposing such restrictions is necessary, the General Partner shall give prompt
written notice thereof (a “Restriction Notice”) to each of the Limited Partners,
which notice shall be accompanied by a copy of an opinion of counsel to the
Partnership which states that, in the opinion of such counsel, restrictions are
necessary in order to avoid the Partnership being treated as a “publicly traded
partnership” under section 7704 of the Code.
(f)    Holders of LTIP Units shall not be entitled to the Redemption Rights
provided for in this Section 8.05, unless and until such LTIP Units have been
converted into Common Units. Notwithstanding the foregoing, and except as
otherwise permitted by the Vesting Agreement or any award document, plan or
other agreement pursuant to which an LTIP Unit was issued, without the consent
of the General Partner, the Redemption Rights shall not be exercisable with
respect to any Common Unit issued upon conversion of an LTIP Unit until two
years after the date on which the LTIP Unit was issued; provided however, that
the foregoing restriction shall not apply if the Redemption Right is exercised
by an LTIP Unit holder in connection with a transaction that falls within the
definition of a “Change in Control” under the plan or any agreement or
agreements pursuant to which the LTIP Units were issued to such holder, or in
connection with a mandatory conversion in connection with a Capital Transaction
as described in Section 4.02(c)(xiii).


45

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE IX    
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
9.01    Purchase for Investment.
(a)    Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of such Limited Partner's
Partnership Interests is made as a principal for such Limited Partner's account
for investment purposes only and not with a view to the resale or distribution
of such Partnership Interest.
(b)    Each Limited Partner agrees that such Limited Partner will not sell,
assign or otherwise transfer such Limited Partner's Partnership Interest or any
fraction thereof, whether voluntarily or by operation of law or at judicial sale
or otherwise, to any Person who does not make the representations and warranties
to the General Partner set forth in Section 9.01(a) above and similarly agree
not to sell, assign or transfer such Partnership Interest or fraction thereof to
any Person who does not similarly represent, warrant and agree.
9.02    Restrictions on Transfer of Limited Partnership Interests.
(a)    Subject to the provisions of Sections 9.02(b), (c) and (d) and Section
9.08, no Limited Partner may offer, sell, assign, hypothecate, pledge or
otherwise transfer all or any portion of his Limited Partnership Interest, or
any of such Limited Partner's economic rights as a Limited Partner, whether
voluntarily or by operation of law or at judicial sale or otherwise
(collectively, a “Transfer”) without the consent of the General Partner, which
consent may be granted or withheld in its sole and absolute discretion. Any such
purported transfer undertaken without such consent shall be considered to be
null and void ab initio and shall not be given effect. The General Partner may
require, as a condition of any Transfer to which it consents, that the
transferor assume all costs incurred by the Partnership in connection therewith.
(b)    No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to Section 9.05 or
9.08 below) of all of his Partnership Units pursuant to this Article IX or
pursuant to an exchange of all of his Partnership Units pursuant to Section
8.05. Upon the permitted Transfer or redemption of all of a Limited Partner's
Partnership Units, such Limited Partner shall cease to be a Limited Partner.
(c)    Subject to Sections 9.02(d), (e) and (f) and 9.08 below, a Limited
Partner may Transfer, with the consent of the General Partner, all or a portion
of his Partnership Units to (i) a parent or parent's spouse, natural or adopted
descendant or descendants, spouse of such descendant, or brother or sister, or a
trust created by such Limited Partner for the benefit of such Limited Partner
and/or any such person(s), of which trust such Limited Partner or any such
person(s) is a trustee, (ii) a corporation controlled by a Person or Persons
named in (i) above, or (iii) if the Limited Partner is an entity, its beneficial
owners.
(d)    No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer


46

--------------------------------------------------------------------------------

Exhibit 10.1


would require the registration of the Limited Partnership Interest under the
Securities Act of 1933, as amended, or would otherwise violate any applicable
federal or state securities or blue sky law (including investment suitability
standards).
(e)    Notwithstanding anything to the contrary herein (but subject to Section
9.08), no Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership's being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, (iii)
such transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code, or (iv) such transfer would violate any term of any
Loan Document.
(f)    Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.
(g)    Prior to the consummation of any Transfer under this Article IX, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
9.03    Admission of Substitute Limited Partner.
(a)    Subject to the other provisions of this Article IX, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only upon the satisfactory completion of the
following:
(i)    The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement, including, without limitation, Section
4.02(c)(ix)(D), by executing a counterpart or an amendment thereof, including a
revised Exhibit A, and such other documents or instruments as the General
Partner may require in order to effect the admission of such Person as a Limited
Partner.
(ii)    To the extent required, an amended Certificate evidencing the admission
of such Person as a Limited Partner shall have been signed, acknowledged and
filed for record in accordance with the Act.
(iii)    The assignee shall have delivered a letter containing the
representation set forth in Section 9.01(a) hereof and the agreement set forth
in Section 9.01(b) hereof
(iv)    If the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership


47

--------------------------------------------------------------------------------

Exhibit 10.1


of the assignee's authority to become a Limited Partner under the terms and
provisions of this Agreement.
(v)    The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.02 hereof.
(vi)    The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
(vii)    The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner's sole and absolute
discretion.
(b)    For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(c)    The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.
9.04    Rights of Assignees of Partnership Interests.
(a)    Subject to the provisions of Sections 9.01 and 9.02 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.
(b)    Any Person who is the assignee of all or any portion of a Limited
Partner's Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Article IX to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.
9.05    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. Subject to the rights of any Lender under any Loan Document, the
occurrence of an Event of Bankruptcy as to a Limited Partner, the death of a
Limited Partner or a final adjudication that a Limited Partner is incompetent
(which term shall include, but not be limited to, insanity) shall not cause the
termination or dissolution of the Partnership, and the business of the
Partnership shall continue if an order for relief in a bankruptcy proceeding is
entered against a Limited Partner, the trustee or receiver of his estate or, if
he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited


48

--------------------------------------------------------------------------------

Exhibit 10.1


Partner for the purpose of settling or managing his estate property and such
power as the bankrupt, deceased or incompetent Limited Partner possessed to
assign all or any part of his Partnership Interest and to join with the assignee
in satisfying conditions precedent to the admission of the assignee as a
Substitute Limited Partner.
9.06    Joint Ownership of Interests. A Partnership Interest may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.
9.07    Transfer of Limited Partnership Interests of CatchMark LP Holder, LLC.
(a)    Despite anything contained in this Agreement to the contrary, CatchMark
LP Holder, LLC shall be permitted to pledge, hypothecate or otherwise assign as
collateral any or all of its Partnership Interest (collectively,
the “Pledged Limited Partnership Collateral”), no matter how characterized, in
the Partnership, including, without limitation, all economic control (including,
without limitation, voting and management), and status rights, privileges and
powers as a Limited Partner, all other rights, privileges and powers vested in
CatchMark LP Holder, LLC under this Agreement and all rights, privileges and
powers with regard to the Partnership Interest of CatchMark LP Holder, LLC, and
all certificates evidencing or documenting the same, to any Lender, and any
transfer of such Pledged Limited Partnership Collateral pursuant to any such
Lender’s exercise of remedies in connection with any such pledge, hypothecation
or other assignment as collateral shall be permitted under this Agreement with
no further action or approval required hereunder.
(b)    Notwithstanding anything contained in this Agreement to the contrary,
upon a default under financing giving rise to any pledge, hypothecation or other
assignment as collateral of the Pledged Limited Partnership Collateral,
(i)    any Lender thereunder shall have the right, as set forth in the
applicable Loan Document, and without further approval of the Partners and
without becoming a Limited Partner of the Partnership, as applicable, to
exercise CatchMark LP Holder, LLC’s voting and other consensual rights, as well
as any other rights, privileges and powers vested in CatchMark LP Holder, LLC
under this Agreement; and
(ii)    without complying with any other procedures set forth in this Agreement,
upon the exercise of remedies in connection with the applicable pledge,
hypothecation or other assignment as collateral in the form of a sale or other
disposition or other transfer of the Pledged Limited Partnership Collateral,
(i) the purchaser or other transferee shall become a Limited Partner under this
Agreement and shall succeed to all of the Pledged Limited Partnership Collateral
and shall be bound by all of the obligations of a Limited Partner under this
Agreement without taking any further action on the part of such transferee or
any other person, and (ii) following such


49

--------------------------------------------------------------------------------

Exhibit 10.1


exercise of remedies, CatchMark LP Holder, LLC (as the holder of the pledged
Limited Partnership Interest) shall cease to be a Limited Partner and shall have
no further right, privileges or powers under this Agreement.
(c)    The approval of this Agreement by CatchMark LP Holder, LLC shall
constitute any necessary approval under the Act to the foregoing provisions of
this Section 9.08. This Section 9.08 may not be amended or otherwise modified so
long as the Limited Partnership Interest of CatchMark LP Holder, LLC is subject
to a pledge, hypothecation or other assignment as collateral to any Lender,
without the prior written consent of any such Lender (or the transferee of any
such Lender). Each recipient of a pledge, hypothecation or other assignment as
collateral of all or any portion of CatchMark LP Holder, LLC’s Pledged Limited
Partnership Collateral shall be a third-party beneficiary of the provisions of
this Section 9.08.
ARTICLE X    
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
10.01    Books and Records. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership's
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a copy of the Certificate
of Limited Partnership and all certificates of amendment thereto, (c) copies of
the Partnership's federal, state and local income tax returns and reports, (d)
copies of the Agreement and any financial statements of the Partnership for the
three most recent years and (e) all documents and information required under the
Act. Any Partner or its duly authorized representative, upon paying the costs of
collection, duplication and mailing, shall be entitled to inspect or copy such
records during ordinary business hours.
10.02    Custody of Partnership Funds; Bank Accounts.
(a)    All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
(b)    All deposits and other funds not needed in the operation of the business
of the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers' acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.02(b).
10.03    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.
10.04    Annual Tax Information and Report. Within 75 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner's individual tax returns as shall be
reasonably required by law.


50

--------------------------------------------------------------------------------

Exhibit 10.1


10.05    Partnership Representative; Tax Elections; Special Basis Adjustments.
(a)    The General Partner shall act as, or appoint, the “Partnership
Representative” of the Partnership within the meaning of Section 6223(a) of the
Code (as amended by the Bipartisan Budget Act of 2015) and any comparable
provisions of state or local law. The Partnership Representative shall have the
right and obligation to take all actions authorized and required, respectively,
by the Code. The Partnership Representative shall have the right to retain
professional assistance in respect of any tax audit of the Partnership, and all
out-of-pocket expenses and fees incurred by the Partnership Representative on
behalf of the Partnership as Partnership Representative shall constitute
Partnership expenses. The taking of any action and the incurring of any expense
by the Partnership Representative in its capacity as such, except to the extent
required by law, is a matter in the sole and absolute discretion of the
Partnership Representative, and the provisions relating to indemnification of
the General Partner set forth in Section 6.03 shall be fully applicable to the
Partnership Representative in its capacity as such,
(b)    All elections permitted to be made by the Partnership under the Code or
any applicable state or local tax law shall be made or not made by the General
Partner in its sole and absolute discretion.
(c)    In the event of a transfer of all or any part of the Partnership Interest
of any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties.
Notwithstanding anything contained in Article V of this Agreement, any
adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.
(d)    To the extent provided for in Treasury Regulations, revenue rulings,
revenue procedures and/or other IRS guidance issued after the date hereof, the
Partnership is hereby authorized to, and at the direction of the General Partner
shall, elect a safe harbor under which the fair market value of any Partnership
Interests issued after the effective date of such Treasury Regulations (or other
guidance) will be treated as equal to the liquidation value of such Partnership
Interests (i.e., a value equal to the total amount that would be distributed
with respect to such interests if the Partnership sold all of its assets for
their fair market value immediately after the issuance of such Partnership
Interests, satisfied its liabilities (excluding any non-recourse liabilities to
the extent the balance of such liabilities exceed the fair market value of the
assets that secure them) and distributed the net proceeds to the Partners under
the terms of this Agreement). In the event that the Partnership makes a safe
harbor election as described in the preceding sentence, each Partner hereby
agrees to comply with all safe harbor requirements with respect to transfers of
such Partnership Interests while the safe harbor election remains effective.
10.06    Reports to Limited Partners.
(a)    As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner


51

--------------------------------------------------------------------------------

Exhibit 10.1


a quarterly report containing financial statements of the Partnership, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, for such fiscal quarter, presented in accordance with
generally accepted accounting principles. As soon as practicable after the close
of each fiscal year, the General Partner shall cause to be mailed to each
Limited Partner an annual report containing financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such fiscal year, presented
in accordance with generally accepted accounting principles. The annual
financial statements shall be audited by accountants selected by the General
Partner.
(b)    Any Partner shall further have the right to a private audit of the books
and records of the Partnership, provided such audit is made for Partnership
purposes, at the expense of the Partner desiring it and is made during normal
business hours.
ARTICLE XI    
AMENDMENT OF AGREEMENT; MERGER
The General Partner's consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partner, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17-211
of the Act); provided, however, that the following amendments and any other
merger or consolidation of the Partnership shall require the consent of Limited
Partners holding more than 50% of the Percentage Interests of the Limited
Partners:
(a)    any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as provided in Section 8.05(d) hereof) in a manner
adverse to the Limited Partner;
(b)    any amendment that would adversely affect the rights of the Limited
Partner to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.02
hereof;
(c)    any amendment that would alter the Partnership's allocations of Profit
and Loss to the Limited Partner, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.02 hereof; or
(d)    any amendment that would impose on the Limited Partner any obligation to
make additional Capital Contributions to the Partnership.


52

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE XII    
GENERAL PROVISIONS
12.01    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.
12.02    Survival of Rights. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.
12.03    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.
12.04    Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.
12.05    Entire Agreement. This Agreement and exhibits attached hereto
constitute the entire Agreement of the Partners and supersede all prior written
agreements and prior and contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.
12.06    Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.
12.07    Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.
12.08    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.
12.09    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
/Signatures appear on following page/




53

--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Second Amended and Restated Agreement of Limited Partnership, as of the
31st day of October, 2018.
GENERAL PARTNER:
CATCHMARK TIMBER TRUST, INC.




By:/s/ Brian M. Davis                    
Name: Brian M. Davis
Title: Senior Vice President and Chief Financial Officer


LIMITED PARTNER:
CATCHMARK LP HOLDER, LLC
By: CATCHMARK TIMBER TRUST, INC., its sole member




By:/s/ Brian M. Davis                    
Name: Brian M. Davis
Title: Senior Vice President and Chief Financial Officer








54

--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT A


PARTNERSHIP UNITS


October 31, 2018






Partner


Capital
Contribution


Common
Units


LTIP
Units


Percentage
Interest
 
 
 
 
 
GENERAL PARTNER
CatchMark Timber Trust, Inc.
5 Concourse Parkway
Suite 2325
Atlanta, Georgia 30328
$
751,314,835


49,026,621
0
99.9996%
 
 
 
 
 
LIMITED PARTNER
CatchMark LP Holder, LLC
5 Concourse Parkway
Suite 2325
Atlanta, GA 30328


$ 2,000






200




0
0.0004%
 
 
 
 
 
TOTAL
$
751,314,835


49,026,821
 
100.00000%













LEGAL02/38323940v2

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT B
FORM OF CERTIFICATE OF OWNERSHIP OF PARTNERSHIP INTEREST
 
Cert. No.
[__]
 
 
 

CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.
Formed under the Delaware Revised Uniform Limited Partnership Act
Partnership Interest
This Certifies that ______________________ is the owner of [#] Common Units in
CatchMark Timber Operating Partnership, L.P. (the “Partnership”), transferable
only on the records of the Partnership by the holder hereof, in person or by a
duly authorized attorney-in-fact, upon surrender of this Certificate properly
endorsed or assigned.
This Certificate and the Common Units represented hereby are issued and shall be
held subject to all of the provisions of the Partnership’s Second Amended and
Restated Agreement of Limited Partnership, as amended (the “Agreement”), and the
Delaware Revised Uniform Limited Partnership Act as set forth in the Agreement
and such Act, to all of which the holder of this Certificate, by acceptance
hereof, assents.
In Witness Whereof, the undersigned has executed this certificate on behalf of
the Partnership as of the ___ day of __________, _____.
 
CATCHMARK TIMBER TRUST, INC.
Its General Partner
 
By:
 
 
 
Brian M. Davis
 
 
Senior Vice President and Chief Financial Officer





LEGAL02/38323940v2

--------------------------------------------------------------------------------

Exhibit 10.1


THE PARTNERSHIP INTEREST EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE OR OTHER APPLICABLE
SECURITIES LAWS, AND MAY NOT BE TRANSFERRED, NOR WILL ANY ASSIGNEE OR ENDORSEE
HEREOF BE RECOGNIZED AS AN OWNER HEREOF BY THE PARTNERSHIP FOR ANY PURPOSE,
UNLESS (1) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
PARTNERSHIP INTEREST SHALL THEN BE IN EFFECT OR UNLESS THE AVAILABILITY OF AN
EXEMPTION FROM REGISTRATION WITH RESPECT TO ANY PROPOSED TRANSFER OR DISPOSITION
OF SUCH PARTNERSHIP INTEREST SHALL BE ESTABLISHED TO THE SATISFACTION OF COUNSEL
FOR THE PARTNERSHIP AND (2) SUCH TRANSFER IS IN COMPLIANCE WITH THE TERMS AND
CONDITIONS OF THE AGREEMENT.
PARTNERSHIP INTEREST POWER OF ATTORNEY
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
_______________, a ___________________________, [#] Common Units in CatchMark
Timber Operating Partnership, L.P. (the “Partnership”) represented by this
Certificate Number __, standing in the undersigned’s name on the records of the
Partnership, and hereby irrevocably constitutes and appoints
____________________ as attorney-in-fact to transfer said Common Units on the
records of the Partnership, with full power of substitution in the premises.
 
[_____________________________________]
Dated:
 
 
 
, 20
 
 
By:
____________________________________
 
 
[Name]
 
 
[Title]





2
LEGAL02/38323940v2

--------------------------------------------------------------------------------

Exhibit 10.1


EXHIBIT C


NOTICE OF EXERCISE OF REDEMPTION RIGHT


In accordance with Section 8.05 of the Second Amended and Restated Agreement of
Limited Partnership (the “Agreement”) of CatchMark Timber Operating Partnership,
L.P., the undersigned hereby irrevocably (i) presents for redemption Partnership
Units in Wells Timberland Operating Partnership, L.P. in accordance with the
terms of the Agreement and the Redemption Right referred to in Section 8.05
thereof, (ii) surrenders such Partnership Units and all right, title and
interest therein, and (iii) directs that the Cash Amount or REIT Shares Amount
(as defined in the Agreement) as determined by the General Partner deliverable
upon exercise of the Redemption Right be delivered to the address specified
below, and if REIT Shares (as defined in the Agreement) are to be delivered,
such REIT Shares be registered or placed in the name(s) and at the address(es)
specified below.
Dated:
Name of Limited Partner:
(Signature of Limited Partner)
(Mailing Address)
(City) (State) (Zip Code)
Signature Guaranteed by:
If REIT Shares are to be issued, issue to:
Please insert Social Security or identifying number: Name:








3
LEGAL02/38323940v2

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT D-1


NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON UNITS


The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in CatchMark Timber Operating Partnership, L.P. (the
“Partnership”) set forth below into Common Units in accordance with the terms of
the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended. The undersigned hereby represents, warrants, and
certifies that the undersigned: (a) has title to such LTIP Units, free and clear
of the rights or interests of any other Person other than the Partnership; (b)
has the full right, power, and authority to cause the conversion of such LTIP
Units as provided herein; and (c) has obtained the consent or approval of all
persons or entities, if any, having the right to consent or approve such
conversion.


Name of Holder:


(Please Print: Exact Name as Registered with Partnership)


Number of LTIP Units to be Converted:


Conversion Date:


(Signature of Holder: Sign Exact Name as Registered with Partnership)


(Street Address)


(City)(State)(Zip Code)










LEGAL02/38323940v2

--------------------------------------------------------------------------------


Exhibit 10.1






EXHIBIT D-2


NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF
LTIP UNITS INTO COMMON UNITS


CatchMark Timber Operating Partnership, L.P., (the “Partnership”) hereby
irrevocably elects to cause the number of LTIP Units held by the holder of LTIP
Units set forth below to be converted into Common Units in accordance with the
terms of the Agreement of Limited Partnership of the Partnership, as amended.


Name of Holder:
(Please Print: Exact Name as Registered with Partnership)


Number of LTIP Units to be Converted:


Conversion Date:



